--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INDEX TO LEASE
 
Page No.                      

DATA SHEET  AND GRANT………………………….................1
ARTICLE I. GRANT AND TERM
Section 1.01. Conditions of
Grant....................................................4
Section 1.02.
Term..........................................................................4
    Section 1.03. Late
Opening...........................................................4   
Section 2.01. Minimum Annual Rental........................................4
Section 2.02. Percentage
Rental...................................................5
Section 2.03. Gross
Sales...............................................................5
Section 2.04. Tenant's Tax Obligation.........................................6
Section 2.05. Trash Removal Charge...........................................7
Section 2.06. Additional
Rent.......................................................8
Section 2.07. Late
Charge..............................................................8
Section 2.08. Tenant’s Payment Obligations.............................8
ARTICLE III. RECORDS AND BOOKS OF ACCOUNT
Section 3.01. Tenant's
Records....................................................9
Section 3.02. Reports by
Tenant......................................................9
ARTICLE IV. AUDIT
Section 4.01. Right to Examine Books.........................................9
Section 4.02.
Audit.........................................................................9
ARTICLE V. CONSTRUCTION OF PREMISES
Section 5.01. Construction of Premises.....................................10
Section 5.02. Certificate of Occupancy......................................10
Section 5.03. Condition of Premises...........................................10
Section 5.04. Ultimate Rental Commencement Date.................11
Section 5.05  Required Improvements………………................11
ARTICLE VI. ALTERATIONS, CHANGES
AND ADDITIONS
Section 6.01. Alterations by
Tenant............................................11
Section 6.02. Removal by
Tenant.................................................11
Section 6.03. Changes and Additions.........................................12
Section 6.04. Rights of
Landlord..................................................12
ARTICLE VII. CONDUCT OF BUSINESS BY TENANT
Section 7.01. Permitted
Use...........................................................13
Section 7.02. Operation of
Business............................................13
Section 7.03  Hazardous Materials…………………...................14
Section 7.04.
Radius........................................................................14
Section 7.05
Exclusive....................................................................14                                       
ARTICLE VIII  COMMON AREAS
Section 8.01. Operation and Maintenance of
Common
Areas............................................................................15
Section 8.02. Use of Common Areas............................................15
Section 8.03. Common Area Operating Costs
and
Expenses...................................................................................15                                                   
ARTICLE IX. SIGNS
Section 9.01  Tenant’s
Signs.........................................................16
ARTICLE X. MAINTENANCE OF PREMISES
Section 10.01. Landlord's Obligations for
Maintenance................................................................................16
Section 10.02. Tenant's Obligations for
Maintenance................................................................................16
ARTICLE XI. INSURANCE AND INDEMNITY
Section 11.01. Tenant's
Insurance................................................17
Section 11.02. Landlord's
Insurance.............................................18
Section 11.03. Covenant to Hold Harmless.................................19
Section 11.04. Waiver of Right of Recovery...............................19
ARTICLE XII. UTILITIES
Section 12.01. Utility
Charges........................................................19
ARTICLE XIII. ESTOPPEL STATEMENT,
ATTORNMENT AND SUBORDINATION
Section 13.01. Estoppel
Statement.................................................20
Section 13.02.
Attornment...............................................................20
Section 13.03.
Subordination..........................................................21
Section 13.04.
Remedies...................................................................21
Section 13.05  Notice to Mortgagee, Beneficiary or
Ground
Lessor...................................................................................21
ARTICLE XIV. ASSIGNMENT AND SUBLETTING
Section 14.01. Restrictions on
Transfer.........................................21
Section 14.02. Procedure For
Transfer...........................................22
Section 14.03. Transfer Rent Adjustment......................................22
Section 14.04. Required Documents and Fees..............................22
Section 14.05. Transfer of Stock or Partnership........................... 23
   
Interest............................................................................................... 23
Section 14.06. Assignment and Sublease Rentals........................23
ARTICLE XV. WASTE OR NUISANCE
Section 15.01. Waste or
Nuisance...................................................24
ARTICLE XVI. TRADE NAME; PROMOTIONAL
 PROGRAM AND MEDIA FUND
Section 16.01. Trade
Name................................................................24
Section 16.02. Promotional
Program................................................24
ARTICLE XVII. DAMAGE AND DESTRUCTION
Section 17.01. Reconstruction of Damaged Premises...................25
Section 17.02. Landlord's Option to Terminate
   
Lease.....................................................................................................25
                                                
ARTICLE XVIII. EMINENT DOMAIN
Section 18.01. Total Condemnation of Premises.............................26
Section 18.02. Partial
Condemnation.................................................26
Section 18.03. Landlord and Tenant Damages................................26
ARTICLE XIX. DEFAULT
Section 19.01. Rights Upon
Default...................................................27
ARTICLE XX. BANKRUPTCY OR INSOLVENCY
Section 20.01. Tenant's Interest Not Transferable...........................28
Section 20.02.
Termination...................................................................28 
Section 20.03. Tenant's Obligations to Avoid
Creditors'
Proceedings.....................................................................28
Section 20.04. Election to Assume Lease
.........................................28
      Section 20.05. Subsequent
Bankruptcy...........................................29
Section 20.06.
Assignment..................................................................29
Section 20.07. Occupancy
Charges....................................................29
Section 20.08.
Consent.........................................................................29
Section 20.09. Attorney
Fees...............................................................29
Section 20.10. Other
Laws....................................................................29
ARTICLE XXI. ACCESS BY LANDLORD
Section 21.01. Right of
Entry................................................................29
ARTICLE XXII. TENANT'S PROPERTY
Section 22.01. Taxes on Tenant's
Property........................................30
Section 22.02. Loss and
Damage.........................................................30
Section 22.03. Notice by
Tenant...........................................................30
ARTICLE XXIII. HOLDING OVER
Section 23.01. Holding
Over..................................................................30
Section 23.02.
Successors.....................................................................30
ARTICLE XXIV. RULES AND REGULATIONS
Section 24.01. Rules and
Regulations.................................................31
ARTICLE XXV. QUIET ENJOYMENT
Section 25.01. Landlord’s
Covenant....................................................31
ARTICLE XXVI. SECURITY DEPOSIT
Section 26.01.
Deposit...........................................................................31
ARTICLE XXVII. MISCELLANEOUS
Section 27.01. Waiver; Election of
Remedies.....................................32
Section 27.02. Entire
Agreement...........................................................32
Section 27.03. Interpretation; Use of Pronouns;
Authority.............................................................................................32
Section 27.04. Delays; Force
Majeure.................................................32
Section 27.05.
Notices............................................................................32
Section 27.06. Captions and Section Numbers...................................33
Section 27.07. Broker's
Commission.....................................................33
Section 27.08.
Recording........................................................................33
Section 27.09. Furnishing of Financial Statements.............................33
Section 27.10. Waiver of Counterclaim or Defenses in
Action for
Possession........................................................................33
Section 27.11. Transfer of Landlord's
Interest....................................33
Section 27.12. Floor
Area.......................................................................34
Section 27.13. Interest on Past Due
Obligations................................34
Section 27.14. Liability of
Landlord......................................................34
Section 27.15. Accord and
Satisfaction...............................................34
Section 27.16. Execution of Lease; No
Option....................................34
Section 27.17. Governing
Law...............................................................34
Section 27.18. Specific Performance of
Landlord's
Rights................................................................................34
Section 27.19. Survival of Tenant's
Obligations.................................34
Section 27.20. Certain Rules of
Construction......................................35
Section 27.21.
Confidentiality................................................................35
Section 27.22. Attorney
Fees.................................................................35
Section 27.23.
Index.................................................................................35
Section 27.24. Waiver of Trial by
Jury..................................................35
Section 27.25. Mortgagee
Changes......................................................36
Section 27.26. Real Estate Investment
Trust........................................36
Section 27.27  Equal Employment Opportunity...................................36
Section 27.28  Storage
Area....................................................................36                                                   


EXHIBITS - See Data Sheet


 
1

--------------------------------------------------------------------------------

 

ARTICLE I


GRANT AND TERM


Section 1.01                       CONDITIONS OF GRANT.
The exterior walls, the floor above, the roof and the area beneath the Premises
are not demised hereunder, and the use thereof, together with the right to
locate, both vertically and horizontally, install, maintain, use, repair and
replace pipes, utility lines, ducts, conduits, flues, refrigerant lines, drains,
sprinkler mains and valves, access panels, wires and structural elements leading
through the Premises serving other parts of the Development is hereby reserved
unto Landlord.  Landlord agrees to use reasonable efforts to locate any such
items in locations that do not materially interfere with Tenant's use of the
Premises.


Section 1.02                       TERM.
The "Term" of this Lease shall commence on the date (the "Commencement Date") of
the execution of this Lease by Landlord and Tenant.  Tenant's obligation for
payment of Minimum Annual Rental, Percentage Rental and Additional Rent shall
commence upon the date (the "Rental Commencement Date") which is the earliest to
occur of (a) the date on which Tenant opens its store in the Premises for
business to the public, or (b) the "Latest Rental Commencement Date" specified
in Item (1) of the Data Sheet, if so specified, or (c) in the event of new
construction where a grand opening date shall be set by Landlord, the date set
forth in a notice sent by Landlord to Tenant specifying the "Grand Opening
Date", provided that such date shall not be sooner than ninety (90) days from
the date the notice is mailed by Landlord.  In the case of (c) above, Tenant
shall cooperate with Landlord to effect the Grand Opening Date as set forth in
such notice, and Tenant shall delay opening of the Premises until the Grand
Opening Date, if required by such notice or if subsequently extended by Landlord
upon written notice to Tenant. Any occupancy of the Premises by Tenant following
the Commencement Date and prior to the Rental Commencement Date shall be subject
to all terms and conditions of this Lease other than payment of Rental. The Term
of this Lease shall end on the Expiration Date set forth in Item (1) of the Data
Sheet, unless sooner terminated in accordance with this Lease.  Unless otherwise
approved in writing by Landlord, Tenant shall open its store in the Premises for
business to the public (with improvements pursuant to Exhibit B hereto completed
and the Premises fully fixtured, stocked with current season merchandise in
place and staffed, with Tenant prepared to engage in selling merchandise and/or
services as provided pursuant to Article VII) by the Rental Commencement
Date.  For the purposes of this Lease, the first lease year shall be the period
commencing on the Rental Commencement Date and ending on January 31 next
following; after the first lease year, the term "lease year" shall mean a fiscal
year of twelve (12) consecutive calendar months ending on January 31 of each
calendar year.


In the event Landlord does not deliver possession of the Premises to Tenant on
or before May 1, 2012 (the “Scheduled Delivery Date”), the Latest Rental
Commencement Date set forth in Item (1) on the Data Sheet will be extended on a
day for day basis for each day after the Scheduled Delivery Date, until such
delivery occurs.


Section 1.03                       LATE OPENING.
In the event Tenant shall fail to open its store for business by the Rental
Commencement Date, the parties agree that it is and will be impracticable and
extremely difficult to determine the actual damages suffered by
Landlord.  Therefore, the parties have agreed that in order to compensate
Landlord for its loss, Tenant shall pay to Landlord as Additional Rent, upon
demand, the sum of Five Hundred Dollars ($500.00) per day for each day Tenant
delays its initial opening in accordance with Section 1.02 above, after and
including the Rental Commencement Date.  This remedy shall be in addition to any
and all other remedies provided in this Lease or by law to Landlord in the event
of default by Tenant.  Such Additional Rent shall be deemed to be in lieu of
Percentage Rental only (as that term is defined in Section 2.02) that might have
been earned during the period of Tenant's failure to open.  The amount has been
determined based upon numerous considerations including the fact that Landlord
will have expended considerable sums of money in reliance upon and based upon
Tenant opening for business on the Rental Commencement Date.


ARTICLE II


RENTAL


Section 2.01                       MINIMUM ANNUAL RENTAL.
(a)        From and after the Rental Commencement Date, Tenant shall pay to
Landlord as the "Minimum Annual Rental" the sum set forth in the Data Sheet for
each lease year during the Term in equal consecutive monthly installments in
advance on or before the first day of each month, without prior demand or
notice. Minimum Annual Rental, Percentage Rental, Additional Rent and all other
sums payable to Landlord pursuant to this Lease shall be paid to Landlord in
currency of the United States or other customary commercial manner at the
address set forth in the Data Sheet under "Address for Rental Payments," or such
other place as Landlord may designate, without any deductions or offsets
whatsoever.

 
2

--------------------------------------------------------------------------------

 

(b)        Should the Rental Commencement Date occur on a day other than the
first day of a calendar month, then the Minimum Annual Rental for such
fractional month shall be one three hundred sixty-fifth (1/365th) of the Minimum
Annual Rental multiplied by the number of days remaining in the month. Should
any lease year contain less than twelve (12) calendar months, said Minimum
Annual Rental shall be prorated.


Section 2.02                       PERCENTAGE RENTAL.
(a)        In addition to the payment of Minimum Annual Rental and Additional
Rent, from and after the Rental Commencement Date, Tenant shall pay to Landlord
in accordance with the provisions of this Section 2.02, "Percentage Rental"
equal to the product of the corresponding Percentage Rental Rate specified in
the Data Sheet times the amount by which Gross Sales (as defined in Section
2.03) exceed the corresponding Annual Breakpoint specified in the Data Sheet.


(b)        Percentage Rental shall be computed on all Gross Sales made during
each lease year and payable by Tenant in installments commencing on the date
which is ten (10)  days after that calendar month of each  lease year in which
Gross Sales to date for such  lease year first exceed the First Annual
Breakpoint.  The first (1st) installment shall equal the product of (a) the
corresponding Percentage Rental Rate and (b) the difference between Gross Sales
to date for such lease year and the corresponding Annual Breakpoint for such
lease year.  Thereafter, for the balance of such lease year, each monthly
installment of Percentage Rental shall be payable simultaneously with the
delivery of each monthly statement of Gross Sales and shall equal the product of
(i) the corresponding Percentage Rental Rate and (ii) Gross Sales for the month
depicted on the monthly statement.


(c)        If, at the end of any lease year, the total amount of Percentage
Rental paid by Tenant based upon Gross Sales for such lease year exceeds the
total amount of Percentage Rental required to be paid by Tenant for such lease
year, Tenant shall receive a credit, equivalent to such excess, against the next
monthly payments of Percentage Rental due from Tenant to Landlord under this
Lease.  If at the end of the final lease year the total amount of Percentage
Rental paid by Tenant exceeds the total amount of Percentage Rental required to
be paid by Tenant for such lease year, such excess shall be refunded to Tenant
after (i) Tenant has vacated the Premises in accordance with the provisions of
this Lease and (ii) any Rental due Landlord from Tenant under this Lease has
been paid in full or deducted therefrom.  If at the end of any lease year, the
total amount of Percentage Rental paid by Tenant for such lease year is less
than the total amount of Percentage Rental required to be paid by Tenant for
such lease year, Tenant shall pay the amount of such deficiency on or before the
thirtieth (30th) day after the last day of such lease year.  Should any lease
year contain less than twelve (12) calendar months, then, the Annual Breakpoint
shall be adjusted proportionately for such partial lease year.


(d)        It is expressly understood and agreed that Landlord does not consider
Minimum Annual Rental in itself a fair and adequate rental for the Premises and
would not have entered into this Lease unless Tenant had obligated itself to pay
Percentage Rental, which Landlord expects to supplement the Minimum Annual
Rental and the Additional Rent to provide a fair and adequate rental
return.  Therefore, if Tenant fails to continuously operate its business in
accordance with the terms of this Lease, fails to keep the required store hours,
or vacates the Premises prior to the expiration of the Term hereof, Landlord
will suffer damages in an amount which is not readily ascertainable and thus
Landlord, in any such event, shall have the right, at its option, to collect as
Additional Rent, and not as a penalty, in addition to all other charges and
Minimum Annual Rental due hereunder, one-thirtieth (1/30th) of an amount equal
to the greater of (a) the amount of Minimum Annual Rental due for the month in
which Tenant failed to operate as required by this Lease, or (b) the average
monthly amount of Minimum Annual Rental and Percentage Rental payable for the
immediately preceding lease year, for each day or portion thereof during which
Tenant fails to operate as required by this Lease including, without limitation,
Tenant's failure to maintain the required store hours, and, in addition,
Landlord shall have the right to treat any of such events as a material default
and breach of this Lease.


Section 2.03                       GROSS SALES.
(a)        The term "Gross Sales" as used herein shall be construed to include
the entire amount of the actual sales price (including all finance charges by
Tenant or anyone on Tenant's behalf) whether for cash, credit or otherwise, of
all sales, rentals, leases, licenses or other transfer of merchandise or
services and other receipts whatsoever of all business conducted in or from the
Premises, by Tenant, all subtenants, assignees, licensees, concessionaires or
otherwise, including, without limitation:  mail, catalogue, closed circuit
television, computer, other electronic or telephone orders received or filled at
the Premises; all deposits not refunded to purchasers; orders taken, although
said orders may be filled elsewhere; gross receipts from vending machines,
electronic games or similar devices, whether coin-operated or otherwise; and the
entire amount of the actual sales price and all other receipts for sales and
services by Tenant, any subtenants, assignees, licensees, concessionaires or
otherwise in or from the Premises.  A "sale" shall be deemed to have been
consummated for the purposes of this Lease, and the entire amount of the sales
price shall be included in Gross Sales, at such time as (i) the transaction is
initially reflected in the books or records of Tenant or any subtenant,
assignee, licensee or concessionaire (if a concessionaire makes the sale), or
(ii) Tenant or any subtenant, assignee, licensee or concessionaire receives all
or any portion of the sales price, or (iii) the applicable goods or services are
delivered to the customer, whichever first occurs, irrespective of whether
payment is made in installments, the sale is for cash or for credit, or all or
any portion of the sales price has actually been paid at the time of inclusion
in Gross Sales or at any other time. Subject to Section 2.03(b) below, no
deduction shall be allowed for direct or indirect discounts, rebates, credits or
other reductions to employees or others, unless such discounts, rebates, credits
or other reductions are generally offered to the public on a uniform basis.

 
3

--------------------------------------------------------------------------------

 

(b)        Notwithstanding anything to the contrary contained in Section 2.03(a)
above, Gross Sales shall not include the following:


(1)       The portion of the sales price of all merchandise returned by
customers and accepted for credit to the extent of the credit;


(2)       Goods returned to sources, including shippers or manufacturers, or
transferred to another store or warehouse owned by or affiliated with Tenant
(where such exchange of goods or merchandise is made solely for the convenient
operation of the business of Tenant and not for purposes of consummating a sale
which has theretofore been made in or from the Premises and/or for the purpose
of depriving Landlord of the benefit of a sale which otherwise would be made in
or from the Premises);


(3)       Alteration workroom charges and delivery charges at Tenant’s cost of
sales;


(4)       Receipts from public telephones, stamp machines, public toilet locks,
or vending machines installed solely for use by Tenant's employees;


(5)       Sales taxes, so-called luxury taxes; consumers' excise taxes, gross
receipts taxes and other similar taxes now or hereafter imposed upon the sale of
merchandise or services, but only if collected separately from the selling price
of goods, merchandise or services and collected from customers;


(6)       Sales of trade fixtures, equipment or property which are not stock in
trade; and


(7)       In the event Tenant conducts sales through catalogue, or electronic or
computer on-line or internet sales, such sales shall not be included in Tenant’s
Gross Sales, provided such sales were not made at, and the merchandise for the
same was not delivered or filled from, the Premises and provided, further, that
returns of merchandise from such sales shall not be accepted at the Premises nor
deducted from Gross Sales.


(c)           In the event that Tenant’s Gross Sales for the lease year ending
January 31, 2015, are less than Nine Hundred Thousand and No/100 Dollars
($900,000.00) then Tenant or Landlord shall each have the right to terminate
this Lease. The right to terminate this Lease shall be exercised by written
notice (“Termination Notice”) to the other party within ninety (90) days
following Landlord’s receipt of Tenant’s annual statement of Gross Sales (as
required by Section 3.02) for said lease year.  The termination of the Lease
shall be effective on the last day of the twelfth (12th) full calendar month
following the delivery of the Termination Notice.  Notwithstanding anything in
Section 4.02 to the contrary, Landlord shall have the right to audit Tenant’s
Records to verify Tenant’s Gross Sales for such lease year.  If such audit
determines that Tenant’s Gross Sales are equal to or greater than the threshold
stated herein, Tenant’s right to terminate this Lease as provided herein shall
be null and void and the Lease shall continue in effect for the Term.  Tenant’s
right to terminate as provided herein shall be null and void if Tenant is or has
been in material default of this Lease or if Tenant did not operate for business
during such lease year due to casualty or other reason.


In the event of termination of the Lease by Tenant as provided herein, Tenant
shall pay a termination fee to Landlord, as Additional Rent, concurrently with
delivery of the Termination Notice, equal to fifty percent (50%) of the
unamortized portion of the Tenant Allowance set forth in the Addendum to Exhibit
B (such amortization to be on a straight-line basis over the Term).


Section 2.04                       TENANT'S TAX OBLIGATION.
Notwithstanding the following to the contrary, it is expressly agreed and
understood that Tenant’s contribution to Taxes is included in the Minimum Annual
Rental payable by Tenant and Tenant shall have no further obligation hereunder
to contribute towards Taxes.


(a)        Commencing with the Rental Commencement Date, and continuing for the
balance of the Term, Tenant shall pay to Landlord as Additional Rent Tenant’s
Share of Taxes (as hereinafter defined) levied or assessed during or with
respect to each fiscal tax year falling in whole or in part during the Term
following the Rental Commencement Date plus an amount equal to fifteen percent
(15%) of the total of such Taxes. “Tenant’s Share” shall mean the proportion
that the number of square feet of Floor Area in the Premises bears to the total
number of square feet of constructed gross leased and occupied Floor Area of all
buildings in the Shopping Center. As used herein, the term "Taxes" shall mean
any and all taxes, surcharges, assessments, levies, fees and other governmental
charges and impositions of every kind or nature, regular or special, direct or
indirect, presently foreseen or unforeseen or known or unknown, levied or
assessed by municipal, county, state, federal or other governmental taxing or
assessing authority (i) upon, against or with respect to the real estate upon
which the Development, or any part of it, is located and to any improvements
located in the Shopping Center or the Development, and (ii) any other taxes
which Landlord becomes obligated to pay with respect to the Development,
irrespective of whether the same are assessed as real or personal
property.  Taxes shall not include Landlord's income or franchise taxes.  To the
extent that any such Taxes are the obligation of Tenant pursuant to Section
22.01, the same shall not be included in Tenant's Share pursuant to this Section
2.04. If the Development shall be part of or shall include a group of buildings
or structures collectively owned or managed by Landlord or its affiliates, or
shall include any space used for office or other non-retail purposes, Landlord
may determine separately and allocate Taxes between such buildings and
structures and the parcels on which they are located, and between the retail and
non-retail area of the Development, in accordance with sound accounting and
management principles. Prior to the proration of such Taxes as provided in this
Section 2.04, there shall be deducted therefrom all amounts received from the
Department Stores and/or any other tenant within the Development not included in
the definition of Shopping Center towards such Taxes.  The Taxes payable by
Tenant pursuant to this Section 2.04(a) which are levied or assessed for the
fiscal tax year in which the Rental Commencement Date occurs and for the fiscal
tax year in which the Term of this Lease ends shall be prorated on a daily
basis.

 
4

--------------------------------------------------------------------------------

 

(b)           Should the state where the Development is located or any political
subdivision thereof or any governmental, taxing or assessing authority, directly
or indirectly by way of substitution for or in lieu of or in addition to or in
any other way directly or indirectly used or intended to provide revenues to
fund all or any part of revenues theretofore provided or services theretofore
funded by all or any part of the Taxes otherwise required to be paid in whole or
in part by Tenant pursuant to this Section 2.04 or Section 22.01, whether
presently foreseen or unforeseen or known or unknown, either (i) impose a tax of
any kind or nature upon, against, in connection with or with respect to the
rentals or other charges payable by or to Landlord by the Tenant or other
tenants in or occupants of the Shopping Center and/or the Development or on the
income of Landlord derived from the Shopping Center and/or the Development or on
the revenues of the Shopping Center and/or the Development or on Landlord's (or
the individuals or entities which constitute the partners of Landlord, if
Landlord is a partnership) ownership of the Shopping Center and/or the
Development or any portion thereof or interest therein, or any direct or
indirect tax whatsoever other than the Taxes otherwise required to be paid in
whole or in part by Tenant pursuant to this Section 2.04 or Section 22.01,
and/or (ii) impose a tax of any kind or nature upon, against or with respect to
the parking facilities or the number of parking spaces in the Development, such
tax shall be deemed to constitute a part of Taxes payable by Tenant under this
Lease and Tenant shall pay to Landlord its proportionate share thereof (or all
thereof, with respect to taxes relating to items (i) through (iii) of Section
22.01) as determined and billed by Landlord and/or (iii) reappraise, or
determine that the method utilized by Landlord in determining property Taxes to
be incorrect, or redetermine the method upon which property taxes are imposed
against the Shopping Center and/or the Development from time to time by virtue
of a change in the ownership of Landlord's interest or otherwise by operation of
law and/or (iv) impose a charge for assessments, taxes, fees, levies and charges
imposed by governmental agencies for services such as fire protection, sidewalk
and road maintenance, refuse removal and other public services generally
provided without charge to property owners or occupants prior to the date of
this Lease, the same shall be deemed as a part of Taxes payable by Tenant
hereunder for the purposes of this Lease.  For the purposes of this Section
2.04, the term "Shopping Center" shall include any land upon which temporary
off-site utility systems and parking serving the Shopping Center and/or the
Development are located.


(c)        Tenant's Share of Taxes, as reasonably determined by Landlord, shall
be paid to Landlord as Additional Rent, in monthly installments on or before the
first day of each month (or such longer period as Landlord may determine), in
advance, in an amount estimated by Landlord and billed by Landlord to Tenant;
provided that Landlord shall have the right initially to determine monthly
estimates and to revise the estimates from time to time.  Upon receipt of all
tax bills pertaining to Taxes payable by Tenant, Landlord shall furnish Tenant
with a written statement of the actual amount of Tenant's Share of Taxes for
such tax year.  In the event any applicable tax bill is not available at the
time Landlord bills Tenant for Taxes, Landlord may estimate the amount of such
tax.  If the total amount paid by Tenant under this Section 2.04 for any
calendar, tax, fiscal or lease year during the Term following the Rental
Commencement Date shall be less than the actual amount due from Tenant for such
year, as shown on such statement, Tenant shall pay to Landlord the difference
between the amount paid by Tenant and the actual amount due within thirty (30)
days after demand therefor by Landlord; and if the total amount paid by Tenant
hereunder for any such calendar, tax, fiscal or lease year shall exceed such
actual amount due from Tenant for such year, such excess shall be credited
against the next monthly payments due from Tenant to Landlord under this
Lease.  If at the end of the final lease year the total amount paid by Tenant
hereunder for such lease year shall exceed such actual amount due from Tenant
for such year, such excess shall be refunded to Tenant after Tenant has vacated
the Premises in good condition at the conclusion of this Lease and any other
sums due Landlord from Tenant under this Lease have been paid in full or
deducted therefrom.  A copy of a tax bill or statement or assessment notice
submitted by Landlord to Tenant shall at all times be sufficient evidence of the
amount of Taxes assessed or levied against the property to which such bill
relates.  Tenant's obligations under this Section 2.04 shall survive the
expiration of the Term or earlier termination of this Lease.


(d)        Landlord reserves the right to contest any Taxes levied or assessed
during the Term upon, against or with respect to the Shopping Center and/or the
Development or any portion thereof or interest therein.  Tenant shall pay to
Landlord that proportion of all costs incurred by Landlord in connection
therewith based on the formula specified in Section 2.04(a).  Notwithstanding
any such contest, or any related negotiation or appeal, Tenant shall pay, as
provided for in this Section 2.04, Tenant’s Share of Taxes.  If, as a result of
any such contest, negotiation or appeal, Taxes shall be increased, Tenant's
Share of Taxes shall be computed on the basis of the amount of Taxes finally
determined to be payable by Landlord, including any of Landlord's reasonable
costs in any such contest.  If, as a result of any such contest, negotiation or
appeal, Taxes shall be decreased, Landlord's statement to Tenant of Taxes
following such decrease shall include an adjustment for any prior tax years
affected by such decrease reflecting the amount of such decrease in
Taxes.  Tenant's Share of any such adjustment, less all costs and expenses,
including, but not limited to, attorney fees, expenses of accountants,
consultants and appraisers, and administrative expenses incurred by Landlord in
connection with such contest, negotiation or appeal and not previously paid by
Tenant, shall be treated as a credit against Taxes payable by Tenant following
such decrease.

 
5

--------------------------------------------------------------------------------

 

Section 2.05                       TRASH REMOVAL CHARGE.
(a)        Tenant, at Tenant's expense, shall at all times keep the Premises
(including, without limitation, the service areas adjacent to the Premises,
display windows and signs) orderly, neat, safe, clean and free from rubbish and
dirt.  Tenant shall dispose of all trash (wet or dry) on a daily basis in such
receptacles as may be designated by Landlord for such disposal, and until Tenant
disposes of such trash, Tenant shall store the trash and other solid waste
within the Premises or in such areas as may be designated by Landlord for such
storage.  Tenant shall not burn any trash or garbage at any time in or about the
Development.


(b)        Solid waste disposal contractors designated by Landlord shall remove
trash from said receptacles at such intervals as Landlord may determine, in
Landlord’s sole discretion.  The Data Sheet will set forth whether the Tenant
will initially pay (i) the “Trash Removal Charge” as set forth on the Data
Sheet, or (ii) the solid waste disposal contractor designated by Landlord
directly.  Landlord shall have the right to change the method of payment at any
time during the Term by providing Tenant thirty (30) days’ prior written notice.


(c)        In the event Landlord elects that Tenant pay a Trash Removal Charge,
Tenant shall be solely responsible for and shall promptly pay, as Additional
Rent hereunder, the sum set forth in the Data Sheet as the “Trash Removal
Charge” for each lease year during the Term in equal consecutive monthly
installments in advance on or before the first day of each month, without prior
demand or notice.  Such Trash Removal Charge payable by Tenant shall be adjusted
annually commencing on the 1st day of January immediately following the Rental
Commencement Date and each January 1st thereafter by the annual percentage
increase in the “Index” (as defined in Section 27.23) to the respective January
or the closest subsequent month thereto that the Index is published; provided,
however, in no event shall Tenant pay less than the Trash Removal Charge payable
for the preceding year.


If Landlord elects that Tenant pay the solid waste disposal contractors
directly, then Landlord shall instruct such contractor to bill its charges
directly to Tenant, and Tenant shall pay such charges directly to the
contractor, and no separate Trash Removal Charge shall be payable hereunder.


At any time during the Term, Landlord may, upon thirty (30) days’ prior written
notice to Tenant, discontinue furnishing trash removal services to the Premises
without thereby affecting this Lease in any manner or otherwise incurring any
liability to Tenant except that Landlord will no longer be required to furnish
trash removal services to the Premises.  If Landlord does not provide such
services and if Landlord has elected not to retain a third party to provide such
services, Tenant shall arrange for the regular pickup of all trash, garbage and
other solid waste with a contractor and upon terms approved in writing by
Landlord, in its sole discretion.


Section 2.06                       ADDITIONAL RENT.
In addition to Minimum Annual Rental and Percentage Rental hereunder, Tenant
shall pay, as "Additional Rent" (whether or not so designated herein), in a
manner and at the place provided in this Lease, all sums of money required to be
paid by Tenant under this Lease.  If such amounts or charges are not paid at the
time and in the manner as provided in this Lease, they shall nevertheless be
collectible as Additional Rent with the next installment of Minimum Annual
Rental thereafter falling due, but nothing herein contained shall be deemed to
suspend or delay the payment of any amount of money or charge at the time the
same becomes due and payable hereunder or to limit any other remedy of
Landlord.  All amounts of Minimum Annual Rental, Percentage Rental and
Additional Rent (also collectively referred to in this Lease as "Rental")
payable in a given month shall be deemed to comprise a single rental obligation
of Tenant to Landlord.


Section 2.07                       LATE CHARGE.
Unless specifically stated otherwise in this Lease, all Rental or other charges
required to be paid by Tenant pursuant to this Lease shall be due and payable
ten (10) days after demand, without any notice from Landlord and without any
deductions or offsets whatsoever.  The parties hereby agree that late payment by
Tenant of any Rental owing under this Lease will cause Landlord to incur certain
costs and expenses not contemplated under this Lease, the exact amount of which
costs are extremely difficult and impracticable to fix.  Such costs and expenses
may include, for example, administrative and collection costs, and processing
and accounting expenses. Therefore, in the event Tenant fails to pay any monthly
installment of Rental on the date said payment is due, then Tenant shall pay a
late charge of ten percent (10%) of such amount as Additional Rent.  The parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs and expenses Landlord will incur by reason of late payment by
Tenant.  Acceptance of such late charge by Landlord shall in no event constitute
a waiver of Tenant's default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted in this
Lease.  In the event Tenant pays the late charge set forth hereunder but fails
to pay contemporaneously therewith all unpaid amounts of Rental, Landlord's
acceptance of this late charge payment shall not constitute a waiver of Tenant's
default with respect to Tenant's nonpayment nor prevent Landlord from exercising
all other rights and remedies available to Landlord under this Lease, at law or
in equity.

 
6

--------------------------------------------------------------------------------

 

Section 2.08                       TENANT'S PAYMENT OBLIGATIONS.
(a)        Landlord may, at its option and its sole discretion, apply any
payments received from Tenant to any Rental, or other charges which are then due
and payable.  If Landlord shall not make any specific application of a payment
received from Tenant, then any payment received from Tenant shall be applied
first to the other charge, then to Rental which has been overdue for the longest
period of time.  No designation of any payment by Tenant for application to a
specific portion of Tenant's financial obligations hereunder shall be binding
upon Landlord.  Any sums received by Landlord after termination of this Lease
shall not constitute rent but shall be received only as reimbursement for use
and occupancy of the Premises.


(b)        Tenant covenants to pay all charges under this Lease, including,
without limitation, Minimum Annual Rental, Percentage Rental and Additional Rent
and other charges, independent of any obligation of Landlord.  No breach of this
Lease by Landlord shall relieve Tenant of its obligation and duty to pay all
such charges when due under the terms of this Article II.


ARTICLE III


RECORDS AND BOOKS OF ACCOUNT


Section 3.01                       TENANT'S RECORDS.
Tenant shall prepare and keep full, complete and proper books and source
documents, in accordance with Generally Accepted Accounting Principles, of the
Gross Sales, whether for cash, credit or otherwise, of each separate department
at any time operated within the Premises and of the operations of each
subtenant, concessionaire, licensee and/or assignee, and shall require and cause
all such parties to prepare and keep books, source documents, records and
accounts sufficient to substantiate those kept by Tenant ("Records"). The
Records to be kept by Tenant shall include, without limitation, true copies of
all state and local sales and use tax returns and reports, records of
inventories and receipts of merchandise, records of bank deposits of the entire
receipts from transactions at the Premises, daily receipts from all sales
(including those from mail or telephone orders), and other pertinent original
sales records and records of any other transactions conducted in or from the
Premises by Tenant and any other persons conducting business from the Premises.
Pertinent original sales records shall include, without limitation, a point of
sale system of record keeping and such other reasonable documentation which
would normally be examined by an independent accountant pursuant to Generally
Accepted Auditing Standards in performing an audit of Tenant's sales sufficient
to provide determination and verification of Gross Sales and the exclusions and
deductions therefrom. Tenant’s Records shall be preserved by Tenant at the
Premises for at least three (3) years after expiration of each lease year or
partial lease year.  All of books, source documents, records and documentation
maintained pursuant hereto shall at all reasonable times be open to the
inspection of, and may be copied or extracted from, in whole or in part, by
Landlord or Landlord's authorized representative or agent for a period of at
least three (3) years after the expiration of each lease year.


Section 3.02                       REPORTS BY TENANT.
Tenant shall furnish to Landlord, within ten (10) days after the expiration of
each month of each lease year, a complete statement, certified by Tenant, of the
amount of Gross Sales, as defined in Section 2.03 of this Lease, made from the
Premises during such period.  Tenant shall furnish to Landlord, within thirty
(30) days after the expiration of each lease year, a complete statement,
certified by Tenant, showing in all reasonable detail the amount of such Gross
Sales made by Tenant from the Premises during the preceding lease year or
partial lease year.  Tenant shall require all subtenants, concessionaires,
licensees and/or assignees, if any, to furnish a similar statement.  If Tenant
or any subtenant, concessionaire, licensee and/or assignee fails to furnish to
Landlord any monthly or annual statement of Gross Sales within the time required
by this Section 3.02, then Tenant shall pay within ten (10) days of demand
therefor by Landlord as Additional Rent, a special handling fee of One Hundred
Dollars ($100.00) per statement per day until such statement is delivered to
Landlord.  This remedy shall be in addition to any and all other remedies
provided in this Lease or by law to Landlord.  In addition, if Tenant or any
subtenant, concessionaire, licensee and/or assignee, if any, fails to furnish
any two (2) consecutive monthly or annual statements of Gross Sales within the
time required by this Section 3.02, then, without limiting any of the Landlord's
other rights under this Lease, Landlord shall have the right upon ten (10) days’
prior written notice to conduct an audit as set forth in Section 4.02 below and
any and all charges occasioned by reason thereof shall be the sole obligation of
Tenant and payable on demand.


ARTICLE IV


AUDIT


Section 4.01                       RIGHT TO EXAMINE BOOKS.
Notwithstanding the acceptance by Landlord of payments of Minimum Annual Rental
or Percentage Rental or installments thereof, Landlord shall have the right to
audit all rentals and other charges actually due hereunder.  Within ten (10)
days following Landlord's request, Tenant shall make available to Landlord at
the Premises or at Tenant’s principal business office in the United States for
examination, extracting and/or copying all books, source documents, accounts,
records and sales tax reports of Tenant and any subtenants, concessionaires,
licensees and/or assignees, including Tenant’s state and federal income tax
returns, in order to verify the amount of Gross Sales made in and from the
Premises.

 
7

--------------------------------------------------------------------------------

 

Section 4.02                       AUDIT.
(a)        At its option, Landlord may at any time upon ten (10) days' prior
written notice to Tenant, cause a complete audit (including a physical
inventory) to be made by an auditor selected by Landlord of the entire records
and operations of Tenant and/or any subtenants, concessionaires, licensees
and/or assignees relating to the Premises for the period covered by any
statement issued or required to be issued by Tenant or a concessionaire as above
set forth in Article III.  In connection with the audit, Landlord or its
representative will have the right to inspect records from any other store
operated by Tenant or an affiliate of Tenant, but only if such inspection is
reasonably necessary to verify Tenant's Gross Sales reports. Tenant shall make
available to Landlord's auditor at the Premises or at Tenant's principal
business office in the United States, within ten (10) days following Landlord's
notice requiring such audit, all of the books, source documents, accounts,
records and sales tax reports of Tenant and any of its concessionaires which
such auditor deems necessary or desirable for the purpose of making such audit,
including Tenant’s state and federal income tax returns.  If such audit
discloses that Tenant's Gross Sales as previously reported for the period
audited were understated, Tenant shall immediately pay to Landlord the
additional percentage rental due for the period audited.  Further, if such
understatement was in excess of two percent (2%) of Tenant's actual Gross Sales
as disclosed by such audit, Tenant shall immediately pay to Landlord the cost of
such audit, and if such understatement was in excess of ten percent (10%) of
Tenant's Gross Sales as disclosed by such audit, Landlord may declare this Lease
terminated and the Term ended, in which event this Lease shall cease and
terminate on the date specified in such notice with the same force and effect as
though the date set forth in such notice were the date set forth in this Lease
for expiration of the Term, and Tenant shall vacate and surrender the Premises
on or before such date in the condition required by this Lease for surrender
upon the expiration of the Term.


(b)        If upon examination or audit Landlord's accountant or representative
determines that sufficient documentation is not maintained, retained, recorded
or available to verify Tenant's actual Gross Sales, Tenant shall pay for the
cost of such audit and, in addition, should Landlord deem it necessary, Tenant
shall reconstruct, at its sole cost and expense, all Records for the
determination of Gross Sales for any period being audited.


If such audit shall disclose that the Records, in Landlord's determination, are
inadequate to disclose such Gross Sales, Landlord shall be entitled to collect
as Additional Rent an amount equal to ten percent (10%) of the Minimum Annual
Rental payable by Tenant during the period in question.


(c)        If Tenant subleases, licenses, or in any manner allows the Premises
to be used by another party (the "Subtenant"), Tenant is responsible for
ensuring that the Subtenant's Records conform to the requirements of this
Lease.  The failure of Subtenant to maintain its Records as required under this
Lease, or to correctly report Gross Sales, will be deemed a failure on the part
of Tenant to conform to the requirements of this Lease and shall subject Tenant
to the remedies set forth in Section 4.02(a) or Section 4.02(b) above, including
termination of this Lease.


ARTICLE V


CONSTRUCTION OF PREMISES


Section 5.01                       CONSTRUCTION OF PREMISES.
(a)        Any improvements to be made to the Premises shall be substantially as
set forth in Exhibit B attached hereto.  Each of the parties hereto shall
perform the obligations imposed upon such party in said Exhibit at the times and
in the manner therein provided.  It is understood and agreed by Tenant that any
minor changes from any plans or specifications covering Landlord's Work as
defined in said Exhibit shall not affect or change this Lease or invalidate the
same.


(b)        Without limiting the generality of the incorporation by reference of
all exhibits and/or addenda to this Lease, Tenant's failure to furnish the plans
and specifications required pursuant to Exhibit B ("Plans and Specifications")
to Landlord within the time periods and in the form required by Exhibit B, or
failure to perform any other obligation under Exhibit B, shall constitute a
default under this Lease pursuant to Article XIX below, which shall entitle
Landlord to all remedies set forth in Article XIX below.  In addition, if
Landlord determines that Landlord and Tenant are unable to agree upon the Plans
and Specifications, Landlord may at its option, terminate this Lease upon ten
(10) days' notice to Tenant, in which event this Lease shall terminate on the
date specified in such notice and Tenant shall remain liable as provided in this
Lease.  No deviation from the final Plans and Specifications, once approved by
Landlord, shall be made by Tenant without Landlord's prior written
consent.  Approval of the final Plans and Specifications by Landlord shall not
constitute the assumption of any responsibility by Landlord for their accuracy,
efficacy or sufficiency, and Tenant shall be solely responsible for such
items.  Any occupancy of the Premises by Tenant prior to the Rental Commencement
Date shall be solely for the purpose of inspection, measurement and obtaining
information necessary to prepare Plans and Specifications and to construct its
leasehold improvements, and shall be subject to all terms and conditions of this
Lease applicable to such entry prior to the Rental Commencement Date pursuant to
Section 1.02 above.  Storefront barricades, reasonably acceptable to Landlord,
attractively screening the Premises from view during construction shall be
erected and maintained by Tenant at all times prior to Tenant's opening for
business to the general public and shall be removed by Tenant prior to such
opening.

 
8

--------------------------------------------------------------------------------

 

Section 5.02                       CERTIFICATE OF OCCUPANCY.
Within the earlier of (a) ten (10) days after completion of construction of
Tenant's Work in accordance with the final Plans and Specifications as approved
by Landlord (as described in Section 5.01 and  Exhibit B); or (b) ten (10) days
after Tenant opens the Premises for business, Tenant shall deliver to Landlord
the original of the Certificate of Occupancy for the Premises issued by the
appropriate governmental agency, original execution copies of all mechanics'
lien releases or other lien releases on account of Tenant's Work, notarized and
unconditional, in such form as Landlord shall have approved, copies of all
building permits indicating inspection and approval by the issuer of said
permits, and an architect's certification that Tenant’s Work has been
constructed in accordance with the final Plans and Specifications and is fully
complete in accordance with Exhibit B.


Section 5.03                       CONDITION OF PREMISES.
Except as otherwise specifically provided in this Lease (including, without
limitation, in Exhibit B attached hereto), Tenant hereby agrees that upon
delivery of possession of the Premises to Tenant, Tenant shall accept such
delivery of possession of the Premises in its then existing "AS IS" condition,
and Tenant acknowledges (i) that Tenant shall have inspected the Premises and
shall be fully aware of the condition of the Premises as of delivery of
possession; (ii) that Landlord shall have no obligation to improve or alter the
Premises for the benefit of Tenant; (iii) that, except as may be expressly
provided in this Lease, neither Landlord nor any of Landlord's employees,
agents, representatives, contractors nor brokers has made any representation or
warranty of any kind respecting (a) the condition of the Premises, Shopping
Center and/or Development, (b) the suitability thereof for Tenant's use or the
conduct of Tenant's business, or (c) occupancy or operation within the Shopping
Center or Development by any other person or entity.  Tenant irrevocably waives
any claim based upon or related to any such claimed representation by Landlord
or any claimed representation by Landlord as to traffic to be expected at the
Premises or sales to be expected at the Premises.  Tenant's taking possession of
the Premises shall constitute Tenant's formal acceptance of the same and
acknowledgment that the Premises are in the condition called for under this
Lease, subject to all field conditions existing at the time of delivery of
possession.  In no event shall Landlord be liable for damages or otherwise as a
result of any failure to make the Premises available within the time and/or in
the condition provided in this Lease and no such failure shall permit Tenant to
rescind or terminate this Lease.


Notwithstanding any other provision of this Lease to the contrary, Tenant
acknowledges that a portion of the Premises are currently occupied by an
existing tenant of Landlord and that Landlord is negotiating with said tenant to
terminate said tenant's lease.  This Lease shall be and shall become effective
only upon the satisfactory termination of the lease with the tenant currently in
possession, and Landlord’s delivery of the Premises to Tenant free and clear of
all tenancies and occupants.  Landlord intends to deliver possession of the
Premises to Tenant on or before the Scheduled Delivery Date (as defined in
Section 1.02); provided, however, that in the event that Landlord is unable to
deliver possession of the Premises within six (6) months from such date, then
either Landlord or Tenant may terminate this Lease by giving notice to the other
as provided herein after the expiration of said six (6) month period (until
possession of the Premises is delivered to Tenant) at no cost to either party
and without further obligation between the parties.


Section 5.04                       ULTIMATE RENTAL COMMENCEMENT DATE.
Notwithstanding anything to the contrary contained herein, if for any reason
whatsoever (including, without limitation, excusable delay), the Rental
Commencement Date shall not have commenced prior to such date as shall be two
(2) years from the Commencement Date, then this Lease shall be automatically
terminated without further act of either party hereto and each of the parties
hereto shall be released from any further obligation hereunder.


Section 5.05                       REQUIRED IMPROVEMENTS. Tenant shall, at its
sole cost and expense, be responsible for performing a cosmetic refurbishment of
the interior of the Premises to “like new” condition such work to include
cosmetic work only such as new paint, ceilings, wall and floor coverings
(hereinafter “Required Improvements”).  The Required Improvements shall be
performed during the first three (3) months of the sixth (6th) lease year of the
Term and every five (5) lease years thereafter, if applicable.  The Required
Improvements shall be performed in accordance with the provisions contained in
this Article V and Exhibit B.


ARTICLE VI


ALTERATIONS, CHANGES AND ADDITIONS


Section 6.01                       ALTERATIONS BY TENANT.
Tenant shall not make or cause to be made any alterations, additions or
improvements to the Premises without the prior written approval of Landlord (for
example, but without limiting the generality of the foregoing,  Tenant shall not
install or cause to be installed any signs, floor covering, interior or exterior
lighting, plumbing fixtures, shades, canopies, awnings, electronic detection
devices, antennas, mechanical, electrical or sprinkler systems, or make any
changes to the storefront).  However, Tenant may make such alterations,
additions and improvements to the interior of the Premises as do not in the
aggregate exceed in any lease year the amount set forth in the Data Sheet,
provided  (a) the same are cosmetic and not structural in nature, do not affect
a utility system, the storefront or storefront sign and are not inconsistent
with the final Plans and Specifications approved by Landlord; (b) that Tenant
complies with the provisions concerning contractors, labor relations, compliance
with law, reporting of costs and insurance and bonds and the provisions
of  Exhibit B; and (c) that Tenant shall submit to Landlord fifteen (15) days
written notice prior to undertaking any of the foregoing.  Tenant shall present
to Landlord Plans and Specifications for any other alterations, additions or
improvements at the time approval is sought, in accordance with criteria and
procedures as provided in Exhibit B. All alterations, decorations, additions and
improvements made by Tenant shall be deemed to have attached to the Premises and
to have become the property of Landlord upon such attachment.

 
9

--------------------------------------------------------------------------------

 

Section 6.02                       REMOVAL BY TENANT.
Upon the expiration or earlier termination of this Lease, Tenant shall not
remove any of such alterations, decorations, additions and improvements, except
that trade fixtures, equipment and other personal property installed by Tenant
("Property") and not affixed to the Premises may be removed if all Rental and
other charges due hereunder are paid in full and Tenant is not otherwise in
default hereunder; provided that Tenant immediately repairs any damage caused by
such removal.  Further, Landlord may designate by written notice to Tenant those
alterations, decorations, additions and improvements which shall be removed by
Tenant at the expiration or termination of this Lease, and Tenant shall, at its
own cost and expense, promptly remove the same and immediately repair any damage
to the Premises caused by such removal.  If Tenant shall fail to remove any of
its Property, Landlord may, at Landlord's option, retain either any or all of
the property, and title thereto shall thereupon vest in Landlord without
compensation to Tenant; or remove all or any portion of the Property from the
Premises and dispose of the Property in any manner, without compensation to
Tenant.  In the latter event, Tenant shall, upon demand, pay to Landlord the
actual expense of such removal and disposition and the repair of any damage to
the Premises resulting from or caused by such removal.  The obligations
contained in this Section 6.02 shall survive the expiration or earlier
termination of this Lease.


Section 6.03                       CHANGES AND ADDITIONS.
 (a)        Landlord reserves the right at any time, and from time to time, to
make alterations to, and to build additional stories on, the building in which
the Premises is located, and to construct other buildings and improvements in
the Shopping Center and/or the Development, including any modifications of the
Common Areas in connection therewith, to enlarge or reduce the Shopping Center
and/or the Development, to add decks or elevated parking facilities, and to sell
or lease any part of the land comprising the Development, as shown on Exhibit
A-1, for the construction thereon of a building or buildings to be occupied by a
Department Store which may or may not be part of the Development. Landlord also
reserves the right at any time, and from time to time, to change, modify, or
abolish any temporary off-site utility serving the Shopping Center and/or
Development.  The purpose of Exhibit A-1 is to show the approximate location of
the Shopping Center while the purpose of Exhibit A-2 is to show the approximate
location of the Premises within the Shopping Center.  Landlord reserves the
right at any time to relocate, reduce, enlarge, or reconfigure the various
buildings, parking areas and other common areas shown on said exhibits;
provided, however, that no such changes shall reduce the parking areas below the
number of parking spaces required by law.


(b)        Landlord shall have the exclusive right to use all or any part of the
roof of the Premises for any purpose; to erect additional stories or other
structures over all or any part of the Premises; to erect in connection with the
construction thereof temporary scaffolds and other aids to construction on the
exterior of the Premises, provided that access to the Premises shall not be
denied; and to install, maintain, use, repair and replace within the Premises
pipes, ducts, conduits, wires and all other mechanical equipment serving other
parts of the Shopping Center, the same to be in locations as will not
unreasonably deny Tenant’s use thereof.  Landlord may make any use it desires of
the side or rear walls of the Premises (including, without limitation,
freestanding columns and footings for all columns), provided that such use shall
not encroach on the interior of the Premises unless (i) all work carried on by
Landlord with respect to such encroachment shall be done during hours when the
Premises are not open for business and otherwise shall be carried out in such a
manner as not to unreasonably interfere with Tenant’s operations in the
Premises, and (ii) Landlord, at its expense, shall repair all damage to the
Premises resulting from such work.


Section 6.04                       RIGHTS OF LANDLORD.
(a)        If, during the Term, Landlord elects to expand or redevelop the
Shopping Center and, in its sole judgment, determines that the Premises must be
altered, removed, or is otherwise impacted as a result of such planned expansion
or redevelopment, Landlord shall have the right to change the location of the
Premises in the Shopping Center, as the same may be expanded from time to time;
provided such relocated premises shall contain approximately the same number of
square feet as the original Premises and shall be located in the Relocation Zone
as identified on Exhibit A-4.  In the event Landlord elects to exercise such
right, it shall so advise Tenant by sixty (60) days prior written notice, and
Tenant hereby agrees to be bound by such election and to execute, upon receipt
from Landlord, whatever amendments or other instruments as may be required to
correctly reflect the foregoing.  Landlord shall pay the costs of renovating the
relocated Premises so that the same are reasonably comparable to the original
Premises (including leasehold improvements) and of moving and reinstalling
Tenant's trade fixtures and storefront sign.   In no event shall Tenant be
required to relocate during the months of October, November or December of any
calendar year.  Further, in no event shall Tenant be required to close for
business in the original Premises until the relocate Premises are ready for
occupancy by Tenant (other than such closure as is necessary in order to
complete the relocation of Tenant’s personal property and trade fixtures from
the original Premises to the relocated Premises).



 
10

--------------------------------------------------------------------------------

 

In the event Landlord exercises its right to relocate the Premises, as provided
in this Section 6.04(a), and Tenant does not desire to relocate the Premises,
Tenant shall have the right to terminate this Lease upon sixty (60) days written
notice to Landlord, such notice to be delivered to Landlord within thirty (30)
days of receiving Landlord's notice provided however, Landlord may elect to
nullify Tenant's election Lease as provided herein by furnishing Tenant with
written notice of Landlord's election to withdraw its request to relocate the
Premises.


Landlord shall have no liability for such relocation or the closing of the
Premises other than as specifically set forth in this Section 6.04 (a) and
Tenant waives any such claims including, without limitation, claims for lost
profits.


(b)        If, during the Term, Landlord elects to expand or redevelop the
Shopping Center and, in its sole judgment, determines that the Premises must be
altered, removed, or is otherwise impacted as a result of such planned expansion
or redevelopment, and there are no comparable premises available in the Shopping
Center in order to relocate the Premises as provided in (a) hereinabove,
Landlord, upon one hundred eighty (180) days prior notice in writing to Tenant,
may terminate this Lease.  In the event of such termination, within thirty (30)
days following the date that Tenant shall have vacated the Premises, paid all
rents and performed all other accrued obligations under this Lease through to
the effective date of such termination, Landlord shall pay to Tenant a sum equal
to the then unamortized cost of Tenant's leasehold improvements paid for by
Tenant exclusive of any construction allowance which has been paid to Tenant and
the value of any construction chargebacks set forth in Exhibit B that have been
waived by Landlord, such amortization to be as determined with reference to
Tenant's federal income tax returns but in no event more than an amount based on
straight-line depreciation.  Upon written request from Landlord, Tenant shall
furnish to Landlord such information as Landlord may reasonably require in
connection with the determination of such costs.


ARTICLE VII


CONDUCT OF BUSINESS BY TENANT


Section 7.01                       PERMITTED USE.
Tenant shall use the Premises only for the purpose of conducting the business
specifically set forth in the Data Sheet and for no other use or purpose.  If
any governmental license or permit shall be required for the proper and lawful
conduct of Tenant's business or other activity conducted in the Premises, or if
a failure to procure such a license or permit might or would in any way
adversely affect Landlord, the Shopping Center and/or the Development, then
Tenant, at Tenant's expense, shall duly procure and thereafter maintain such
license or permit and submit the same for inspection by Landlord.  Tenant, at
Tenant's expense, shall at all times comply with the requirements of each such
license or permit.




Section 7.02                       OPERATION OF BUSINESS.
(a)        Tenant agrees to be open for business and to operate in all of the
Premises during the entire Term following the Rental Commencement Date, and to
actively and diligently conduct its business at all times in a first class and
reputable manner, maintaining at all times a full staff of employees and a
complete stock of current season merchandise.  Tenant shall install and maintain
at all times a display of merchandise in the display windows of the Premises and
shall keep the same well lighted during all hours established by Landlord as
Shopping Center business hours.  Tenant shall be obligated to be open for
business and to operate continuously daily during the Minimum Operating Hours
(as defined herein).  The “Minimum Operating Hours” are 11 A.M. until 8 P.M.  In
addition, Tenant may open for business on any given day as early as 8 A.M. and
remain open for business as late as 10 P.M. provided Tenant has notified
Landlord in advance of any such early or late opening.  In the event Landlord
has approved Tenant’s remaining open for business after normal Shopping Center
hours, then such approval shall be conditioned upon Tenant paying, as Additional
Rent, all additional costs incurred by Landlord as a result thereof.  Tenant's
obligation to be open for business shall include, but not be limited to, opening
for business not more than fifteen (15) minutes late, closing for business not
more than fifteen (15) minutes early, and closing for business for not more than
fifteen (15) minutes during Shopping Center business hours.  If Tenant fails to
comply with any of the provisions of this Section 7.02(a), then Tenant shall pay
within ten (10) days of demand therefor by Landlord Additional Rent in the
amount of One Hundred Fifty Dollars ($150.00) per day until such time as Tenant
is in compliance with this Section 7.02(a).  This remedy shall be in addition to
any and all other remedies provided in this Lease or by law to
Landlord.  Failure by Tenant to be open for business and to operate shall
entitle Landlord, in addition to other remedies provided in this Section 7.02,
this Lease or by law, to mandatory injunctive relief.  Without limiting the
generality of the foregoing, in the event the hours during which the Shopping
Center is legally permitted to be open to the public are regulated by any lawful
authority, then Landlord shall be the sole judge of which hours and days shall
be Shopping Center business hours.

 
11

--------------------------------------------------------------------------------

 

(b)        Tenant, at Tenant's expense, shall promptly comply with all present
and future laws, ordinances, orders, rules, regulations and requirements of all
governmental authorities having jurisdiction affecting or applicable to the
Premises or the cleanliness, safety, occupancy and use of the same, whether or
not any such law, ordinance, order, rule, regulation or requirement is
substantial, or foreseen or unforeseen, or ordinary or extraordinary, or shall
necessitate changes or improvements (other than structural changes or
improvements) or interfere with the use and enjoyment of the Premises.  Tenant
shall not do or permit anything to be done in or about the Premises, nor bring
anything therein, which will in any way conflict with any such law, ordinance,
order, rule, regulation or requirement affecting the occupancy or use of the
Premises, the Shopping Center or the Development which has been or may hereafter
be enacted or promulgated by governmental authorities, or in any way obstruct or
interfere with the rights of others, nor shall Tenant use or allow the Premises
to be used for any improper, immoral or objectionable purposes or do any act
tending to injure the reputation of the Shopping Center and/or the Development.
Tenant shall not give samples, approach customers or otherwise solicit business
in the parking or other Common Areas or any part of the Development other than
in the Premises, nor shall Tenant distribute any handbills or other advertising
matter in the parking area or other Common Areas or any part of the Development
other than in the Premises.


No auction, liquidation, going out of business, fire or bankruptcy sale may be
conducted or advertised by sign or otherwise in the Premises. Tenant shall not
permit the operation of any coin operated or vending machines (except as
expressly set forth in the Permitted Use) or pay telephones in the Premises,
other than in the areas reserved solely for the use of Tenant's
employees.  Tenant shall not sell or display any merchandise within five feet
(5') of the storefront leaseline or opening unless such sale or display shall be
expressly approved on the Plans and Specifications or otherwise approved by
Landlord, in writing, except that Tenant shall be permitted to display
merchandise in the display windows, if any.  Tenant shall not use the areas
adjacent to the Premises for business purposes or any other purpose.  Tenant
shall not store anything in service or exit corridors.  All receiving and
delivery of goods and merchandise for the Premises, and all removal of
merchandise, supplies, equipment, trash and debris and all storage of trash and
debris from the Premises shall be made only by way of or in the areas provided
by Landlord.  Tenant shall be solely responsible for prompt disposal within the
Premises or in such areas as may be provided for such disposal by Landlord of
all trash and debris from the Premises. Tenant shall not use or permit the use
of any portion of the Premises as sleeping quarters, lodging rooms, for any
unlawful purpose, or for cooking, except as specifically permitted in Section
7.01.  Tenant shall not install any radio, television, communication dish or
other similar device or related equipment exterior to the Premises, shall not
cause or make any penetration of the roof of the Premises or the building in
which the Premises is located and shall not erect any aerial or antenna on the
roof or exterior walls of any building within the Development.


If Tenant shall fail to comply with any of the provisions of this Section
7.02(b), then Tenant shall pay, within ten (10) days of demand therefor by
Landlord, Additional Rent in the amount of One Hundred Dollars ($100.00) per day
until such time as Tenant is in compliance.  This remedy shall be in addition to
any and all other remedies provided in this Lease or by law to Landlord.


(c)        If Tenant is permitted pursuant to this Lease to engage in the sale
of food and/or beverages from the Premises, whether in the area designated as a
Food Court or otherwise, the same shall be offered only pursuant to a menu
approved in writing by the Landlord and attached as an exhibit to this Lease
which shall not be changed without Landlord's prior written consent which
consent shall not be unreasonably withheld so long any such changes to the menu
are consistent with the concept of the restaurant in the Premises and categories
of food offerings as described in the Permitted Use and as depicted on the menu
attached as Exhibit E and do not conflict with the menu of any other then
existing tenant in the Development. Further, in such event, Tenant shall provide
to Landlord upon demand proof satisfactory to Landlord that monthly cleaning and
maintenance of all grease traps, pans and hood ventilators located in the
Premises has been performed by a suitable contractor. A suitable contractor
shall be one who is bondable and capable of performing Tenant's obligations
hereunder. If Tenant is permitted to engage in the sale of food and/or beverages
from the Premises and the Premises is not located within a Food Court area,
Tenant shall be solely responsible for prompt collection of all trash and debris
within a radius of thirty feet (30') of the Premises.  Tenant shall further be
solely responsible for prompt disposal within the Premises or in such areas as
may be provided for such disposal by Landlord of all such trash and debris.  If
Tenant fails to effect such prompt collection and disposal, Landlord may provide
for such collection and disposal and, in such event, Tenant shall pay to
Landlord the cost of such collection and disposal plus a fifteen percent (15%)
administrative fee to Landlord within ten (10) days after receipt of a written
statement setting forth such cost.

 
12

--------------------------------------------------------------------------------

 

Section 7.03                       HAZARDOUS MATERIALS.
(a)        For the purposes of this Section 7.03 the following terms shall have
the following meanings:  (i)  the term "Hazardous Material" shall mean: (aa) any
material or substance that, whether by its nature or use, is subject to
regulation under any Environmental Requirement, or (bb)  any material, substance
or waste which is toxic, ignitable, explosive, corrosive or reactive, or (cc)
asbestos, or (dd) petroleum and petroleum-based products, or (ee) formaldehyde,
or (ff) polychlorinated biphenyls (PCBs), (gg) freon and other
chlorofluorcarbons or (hh) such other material as is designated in a notice from
Landlord to Tenant (whether such notice is provided before or after Tenant first
commences to use such material); (ii) the term "Environmental Requirement" shall
include the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (42 U.S.C. §9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. §1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et seq.), the
Clean Air Act (42 U.S.C. §7401 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. §1251 et seq.), all as presently in effect and as the same may
hereafter be amended, any regulation pursuant thereto, or any other present or
future law, ordinance, rule, regulation, order or directive addressing
environmental, health or safety issues of or by any Governmental Authority; and
(iii) the term "Governmental Authority" shall mean the Federal government, or
any state or other political subdivision thereof, any local government, or any
agency, court or body of the Federal government, any state or other political
subdivision thereof, exercising executive, legislative, judicial, regulatory or
administrative functions.


(b)        Tenant hereby represents and warrants to Landlord that it will ensure
that (i) no Hazardous Material will be generated, manufactured, sold,
transported or located at, on, in, under or about the Premises; (ii) no
Hazardous Material will be generated, manufactured, sold, transported or located
at, in, on, under or about the Premises in a manner which violates any
Environmental Requirement, or which requires cleanup or corrective action of any
kind under any Environmental Requirement and (iii) no Hazardous Material will be
transported, released, emitted, sold, discharged, leached, dumped or disposed of
from the Premises onto or into any other property.  However, the above
prohibition concerning Hazardous Materials shall not prevent Tenant from selling
regular consumer products which contain small, safe amounts of such Hazardous
Materials or maintaining small, safe amounts of cleaning solutions at the
Premises.


(c)        Tenant shall comply and shall cause any other person on or about the
Premises, including, without limitation, employees, invitees, contractors,
subcontractors, licensees, subtenants or agents, to comply in all respects with
all Environmental Requirements, and shall cause itself and its employees,
invitees, contractors, subcontractors, licensees, subtenants or agents not to
generate, store, handle, manufacture, process, sell, dispose of, transport or
otherwise use Hazardous Materials at, in, on, under or about the Premises in a
manner that could lead or potentially lead to the imposition on Landlord or the
Shopping Center or the Development of any liability or lien of any nature
whatsoever.


(d)        Tenant shall (i) notify Landlord promptly in the event of any spill
or other release of any Hazardous Material at, in, on, under or about the
Premises which is required to be reported to a Governmental Authority under any
Environmental Requirement; (ii) promptly forward to Landlord copies of any
notices received by Tenant relating to the alleged violations of any
Environmental Requirement; and (iii) promptly pay when due any fine or
assessment against Tenant, Landlord or the Shopping Center or the Development
relating to any Environmental Requirement or the existence of Hazardous
Materials at the Premises.


(e)        If, at any time, it is determined that the operation or use of the
Premises violates any applicable Environmental Requirement, or that there are
Hazardous Materials located at, in, on, under or about the Premises which
require special handling in collection, storage, treatment or disposal, or any
other form of cleanup or corrective action, Tenant shall within ten (10) days
after receipt of notice thereof from any Governmental Authority or from Landlord
take, at its sole cost and expense, such actions as may be necessary to fully
comply in all respects with all Environmental Requirements; provided, however,
that if such compliance cannot reasonably be completed within such ten (10) day
period, Tenant shall commence such necessary action within such ten (10) day
period and shall thereafter diligently and expeditiously proceed to fully comply
in all respects and in a timely fashion with all Environmental Requirements.  If
Tenant fails to timely take, or to diligently and expeditiously proceed to
complete in a timely fashion, any such action, Landlord may, in its sole and
absolute discretion, make advances or payments towards the performance or
satisfaction of the same, but shall in no event be under any obligation to do
so.  All sums so advanced or paid by Landlord (including, without limitation,
counsel and consultant fees and expenses, investigation and laboratory fees and
expenses, and fines or other penalty payments) and all sums advanced or paid in
connection with any judicial or administrative investigation or proceeding
relating thereto, will immediately, upon demand, become due and payable from
Tenant. If Tenant fails to make such payment within ten (10) days of such
demand, Tenant shall be in default under this Lease and Landlord may, without
any further notice to Tenant terminate this Lease or resort to any other of its
rights upon default set forth in Article XIX.  Tenant will execute and deliver,
promptly upon request, such instruments as Landlord may deem useful or necessary
to permit Landlord to take such action, and such notes, mortgages, or other
security as Landlord may require to secure all sums to be advanced or paid by
Landlord.


(f)        If a lien is filed against the Premises, the Development or the
Shopping Center by any Governmental Authority resulting from the need to expend
or the actual expending of monies arising from an Environmental Requirement, or
a liability regarding Hazardous Materials related to an action or omission,
whether intentional or unintentional, of Tenant or for which Tenant is
responsible, then Tenant shall, within ten (10) days from the date that the
Tenant is first given notice that such lien has been placed (or within such
shorter period of time as may be specified by Landlord if such Governmental
Authority has commenced steps to cause the property to be sold pursuant to such
lien) either (i) immediately pay the claim and remove the lien, or (ii)
immediately furnish a cash deposit, bond, or such other security with respect
thereto as is satisfactory in all respects to Landlord and is sufficient to
effect a complete discharge of such lien.


(g)        If Landlord reasonably believes that (i) Tenant has permitted a
Hazardous Material at the Premises, or (ii) that any other condition violates or
threatens to violate any Environmental Requirement, Landlord may, at its option,
cause an environmental site assessment of the Premises or portions thereof to be
conducted to confirm Tenant's compliance with the provisions of this Section,
and Tenant shall cooperate in all reasonable ways with Landlord in connection
with any such environmental site assessment and shall pay all costs and expenses
incurred in connection therewith.


(h)        Tenant shall defend, indemnify, and hold harmless Landlord its
affiliates, parent corporation, subsidiaries, partners, members, management
company, successors and assigns, and the employees, agents, officers, directors,
shareholders, members, advisers, trustees and fiduciaries of any of them from
and against any and all loss, claims, demands, penalties, causes of action,
fines, liabilities, settlements, damages, consequential damages, costs or
expenses of whatever kind or nature, known or unknown, foreseen or unforeseen,
contingent or otherwise (including, without limitation, counsel and consultant
fees and expenses, investigation and laboratory fees and expenses, court costs,
and litigation expenses) directly or indirectly arising out of, or in any way
related to (i) any breach by Tenant of any of the provisions of this Section
7.03; (ii) the presence, use, generation, transportation, disposal, spillage,
discharge, emission, leakage, release, or threatened release of any Hazardous
Material which is at, in, on, under, about, from or affecting the Premises, the
Shopping Center or the Development including, without limitation, any damage or
injury resulting from any such Hazardous Material to or affecting the Premises,
the Shopping Center, the Development or any soil, water, air, vegetation,
buildings, personal property, persons or animals; (iii) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to any such Hazardous Material; (iv) any lawsuit brought or
threatened, settlement reached, or order or directive of or by any Governmental
Authority relating to such Hazardous Material; or (v) any violation of any
Environmental Requirement or any policy or requirement of Landlord
hereunder.  The indemnities set forth in this subparagraph (h) are limited to
actions or omissions of Tenant, its contractors, subcontractors, licensees,
concessionaires or others on the Premises at the request of or with the consent
of Tenant.  Tenant shall indemnify Landlord for all losses, including, but not
limited to, damages occasioned by the inability of Landlord to relet the
Premises or a reduction in the fair market and/or Rental value of the Premises,
Shopping Center or Development.


This indemnification shall, notwithstanding any exculpatory or other provision
of any nature whatsoever to the contrary set forth in the Lease, or any other
document or instrument now or hereafter executed between Landlord and Tenant,
constitute the personal recourse undertaking, obligation and liability of the
Tenant and any guarantor.  The obligations set forth in this Section 7.03 shall
survive the termination of the Lease.


(i)        If the Lease is assigned to, or assumed by another party, or in the
event of a sublease, it shall be a condition of such assignment, assumption or
sublease that the assignee, party assuming or sublessee shall assume the
obligations of this Section 7.03 in addition to such obligations of Tenant
continuing after and surviving such sublease, assignment or assumption.  The
obligations and liabilities of Tenant under this Section 7.03 shall survive and
continue in full force and effect and shall not be terminated, discharged or
released, in whole or in part, irrespective of any assignment, sublease or
assumption and irrespective of any other fact or circumstance of any nature
whatsoever.


(j)        Tenant shall surrender the Premises to Landlord upon the expiration
or earlier termination of the Lease free of Hazardous Materials and free of any
violation of any Environmental Requirement.  Upon surrender, Tenant shall
provide Landlord with a report by experts acceptable to Landlord showing the
Premises free of Hazardous Materials.

 
13

--------------------------------------------------------------------------------

 

Section 7.04                       RADIUS.
Tenant acknowledges that sales from a store owned by it or a related entity as
described herein within a seven (7) mile radius may reduce the Gross Sales that
might otherwise be made from the Premises.  If such a business is operated, the
specific effect on Gross Sales may be difficult or impossible to establish with
certainty.  Therefore, in order to provide Landlord with a fair and adequate
rental for the Premises, in the event that during the Term hereof Tenant or any
person, firm, corporation or other entity who or which controls or is controlled
by Tenant, or by any person, firm, corporation or other entity who or which
controls Tenant, shall directly, either individually or as a partner or
stockholder or otherwise, own, operate or become financially interested in any
business similar to or in competition with the business of Tenant described in
the Data Sheet, within a radius of ten (10) miles from the Development, then the
Gross Sales of any such business or businesses within said area shall be
included in the Gross Sales made from the Premises and the Percentage Rental
hereunder shall be computed upon the aggregate of the Gross Sales made from the
Premises and by any such other business or businesses then conducted within said
area. Tenant shall be obligated to provide Landlord with a statement of Tenant's
Gross Sales for all such other businesses operated within such area, in
accordance with the provisions of Article III and Landlord shall have a right to
examine the books and to audit such other businesses in a manner as set forth in
Article IV of this Lease.


This Section 7.04 shall not apply to any such business or businesses open and in
operation within said area as of the date of execution of this Lease.  Landlord
or Landlord's authorized representative or agent shall have the right at all
reasonable times during the Term hereof and for a period of at least two (2)
years after the expiration of the Term, to inspect, audit, copy and make
extracts of the books, source documents, records and accounts pertaining to such
other business or businesses for the purpose of determining or verifying the
Additional Rent due to Landlord pursuant to this Section.


Section 7.05 EXCLUSIVE. So long as Tenant is not in default under this Lease and
continues to operate the Premises for the Permitted Use, Landlord shall not
enter into a new lease for space in the Shopping Center with a tenant
(“Competing Tenant”) whose primary use duplicates Tenant’s Permitted Use,
specifically a combined use that incorporates a full service, sit-down
restaurant whose menu is ‘kid friendly” geared for young children age 1 year
through 6 years and incorporates play space and/or game/play/entertainment
stations for such age group.  By way of example, the restaurant known as of the
Commencement Date as “Chuck E Cheese” would be considered a Competing Tenant.


Further, it is expressly agreed and understood that in no event shall a
Competing Tenant be deemed to include (i) any tenant or occupant of Shopping
Center entitled to possession under a lease or occupancy agreement in existence
as of the Commencement Date or (ii) the ancillary or incidental offering of a
children’s play area or game/play/entertainment stations (by way of example, a
children’s play area located within a retail store that sells children’s
clothing or toys) or (iii) a restaurant tenant that does not duplicate Tenant’s
use. Further, in no event shall this Section 7.05 be deemed to limit or restrict
Landlord’s right to place children friendly amenities in the Common Areas.


Tenant covenants and agrees to indemnify and hold Landlord harmless from any
claims, actions, damages, loss, costs or expenses (including reasonable
attorneys’ fees), arising from any claim or action brought by any third party
asserting that the foregoing exclusive use provision violates any state or
federal law; provided, however, that Tenant may, at Tenant’s option, waive such
exclusive use provision in order to avoid such obligation to indemnify
Landlord.  Landlord shall be deemed in compliance with the foregoing exclusive
use provision if Landlord demands cessation of the violating use in writing and,
if necessary, then commences and diligently pursues an action for specific
performance, declaratory relief or other appropriate legal action in order to
cause such violation to cease.  Furthermore, the terms of this provision shall
automatically become null and void if Tenant assigns or sublets this Lease in
whole or in part by a “Transfer” (as that term is defined in Article XIV).


ARTICLE VIII


COMMON AREAS


Section 8.01                       OPERATION AND MAINTENANCE OF COMMON AREAS.
Landlord shall cause to be operated and maintained during the Term all "Common
Areas" (as defined below) at a level comparable to other regional shopping malls
in the region in which the Development is located.  The manner in which such
areas and facilities shall be operated and maintained, and the expenditures
therefor, shall be at the sole discretion of Landlord and the use of such areas
and facilities shall be subject to such regulations as Landlord may establish,
modify and enforce from time to time.

 
14

--------------------------------------------------------------------------------

 

Section 8.02                       USE OF COMMON AREAS.
The term "Common Area(s)", as used in this Lease, shall mean, to the extent
provided by Landlord, all improved and unimproved areas within the Shopping
Center and the Development including, without limitation:  (i) parking
structures, areas and facilities (collectively, "parking facilities"), traffic
control and traffic information signs and equipment, roadways, pedestrian
sidewalks, curbs, driveways, a monorail system, if any, public transportation
loading and unloading facilities not devoted to a single tenant, truckways,
delivery areas, landscaped areas, community rooms, office facilities, elevators,
escalators, roofs, skylights, beams, stairs and ramps not contained within any
Floor Area, public restrooms and comfort stations, service areas, service and
fire exit corridors, passageways and other areas, amenities, facilities and
improvements provided by Landlord, and (ii) those areas within the  Development
and areas adjacent to the Development containing parking facilities, signs,
pylons or structures advertising the Development or which from time to time may
be provided by the owners of such areas for the convenience and use of Landlord,
the tenants of the Shopping Center and the Development, the owners and occupants
of the Department Stores and their respective concessionaires, agents,
employees, customers, invitees and any other licensees. The use and occupancy by
Tenant of the Premises shall include the non-exclusive use of the Common Areas
in common with Landlord and with all others for whose convenience and use the
Common Areas have been or may hereafter be provided by Landlord or by the owners
of Common Areas not within the Shopping Center or the Development as specified
in the preceding sentence, subject, however, to such rules and regulations for
the use thereof as may be prescribed from time to time by Landlord or the owner
of such Common Areas, including the right of Landlord or such owner to impose
parking charges, whether by meter or otherwise, and to determine the hours and
mode of operation of the elevators and escalators serving the Development and
the Shopping Center.  In no event, however, shall Tenant, its agents or
employees, use the Common Areas for the display or sale of merchandise.


Landlord shall have the right, but not the obligation, from time to time, to
modify the Common Areas, remove portions of the Common Areas from common use, to
permit entertainment events, advertising displays, educational displays and
other displays in the Common Areas that in Landlord’s judgment tend to attract
the public, to erect buildings or other improvements on the Common Areas, to
lease kiosks and to establish, modify and enforce reasonable rules and
regulations with respect to all Common Areas.  Tenant shall not be entitled to
any credit for income earned by Landlord with respect to the Common Area.


Tenant and its employees shall not park their cars or any other vehicles in the
parking facilities except in the areas specifically designated by Landlord for
employee parking.  Automobile license numbers of employees' cars shall be
furnished by Tenant to Landlord upon Landlord's request.  In the event any
vehicle is parked by an employee of Tenant in a parking area not designated for
employee parking, (a) Landlord shall have the right to cause the vehicle to be
towed, at Tenant's expense, to a location designated by Landlord, and/or (b)
Tenant shall pay to Landlord as Additional Rent the sum of Fifty Dollars
($50.00) per day per automobile parked by Tenant or an employee of Tenant in a
parking area not designated for employee parking.  Tenant shall indemnify,
defend and hold harmless Landlord and its employees, agents, contractors and
representatives from and against any and all claims of the employee and/or owner
of any vehicle so towed.  Prior to imposing any charge upon Tenant hereunder,
Landlord shall give Tenant written notice of the first violation of this
provision and Tenant shall have two (2) days thereafter within which to cause
the violation to be discontinued; if the violation is not discontinued within
said two-day period, then the per day fine shall commence without further action
by Landlord.  After notice of such first violation, no prior notice of any
subsequent violation shall be required.  All amounts due under the provisions of
this paragraph shall be payable by Tenant within ten (10) days after demand
therefor.


Landlord may at any time close any Common Area to make repairs or changes, to
prevent the acquisition of public rights in such area or to discourage
non-customer parking, to use areas for attendant or valet parking, and may do
such other acts in and to the Common Areas as in its judgment may be desirable
to improve the convenience thereof.


Section 8.03                       COMMON AREA OPERATING COSTS AND EXPENSES.
Notwithstanding the following to the contrary, it is expressly agreed and
understood that Tenant’s contribution to Common Area operating costs and
expenses is included in the Minimum Annual Rental payable by Tenant and Tenant
shall have no further obligation hereunder to contribute towards Common Area
operation costs and expenses.




ARTICLE IX


SIGNS

 
15

--------------------------------------------------------------------------------

 

Section 9.01                       TENANT’S SIGNS.
Tenant shall affix a sign to the exterior surface of the storefront of the
Premises located inside the Shopping Center.  Tenant shall pay all costs of
fabricating, constructing, operating and maintaining such sign including,
without limitation, all charges for electricity.  Tenant shall keep said sign
well lighted during such hours as Landlord shall designate and shall maintain
said sign in good condition and repair during the entire Term of this
Lease.  Said sign shall conform to the criteria for signs contained in Exhibit
B, and the size, content, design and location thereof shall be subject to the
prior written approval of Landlord.  Except as hereinabove mentioned, Tenant
shall not place or cause to be placed, erected or maintained on any exterior
door, wall, window or the roof of the Premises, or on the interior or exterior
surface of the glass of any window or door of the Premises, or on any sidewalk
or other location outside the Premises, or on or within any display window space
in the Premises, or within five feet (5') of the front of the storefront
leaseline, whether or not there is display window space in the Premises, or
within any entrance to the Premises, any sign (flashing, moving, hanging,
handwritten, or otherwise), decal, placard, decoration, flashing, moving or
hanging lights, lettering, or any other advertising matter of any kind or
description; provided, however, that subject to the prior written approval of
Landlord with respect to design and placement, Tenant may place decals for
safety purposes on glass storefronts where warranted. No symbol, design, name,
mark or insignia adopted by Landlord for the Shopping Center or the Development
shall be used without the prior written consent of Landlord.  No illuminated
sign located in the interior of the Premises and visible from outside the
Premises shall be permitted without the prior written approval of Landlord.  All
signs located in the interior of the Premises shall be in good taste so as not
to detract from the general appearance of the Premises, the Shopping Center.  In
the event Tenant shall be in default of this Section 9.01, Tenant shall pay as
Additional Rent the sum of One Hundred Dollars ($100.00) for each day of default
in order to reimburse Landlord for the additional administrative expenses
resulting therefrom.


ARTICLE X


MAINTENANCE OF PREMISES


Section 10.01                       LANDLORD'S OBLIGATIONS FOR MAINTENANCE.
Landlord shall keep and maintain the roof (excluding any skylights, Tenant
rooftop HVAC units and/or roof penetrations made by Tenant, any of which shall
only be permitted with Landlord's prior written consent), foundation and the
exterior surface of the exterior walls of the building in which the Premises are
located (exclusive of storefronts, doors, door frames, door checks, other
entrances, windows and window frames which are not part of Common Areas) in good
repair, except that Landlord shall not be called upon to make any such repairs
occasioned by the act or omission or negligence of Tenant, its agents,
employees, invitees, licensees or contractors. Landlord shall not be called upon
to make any other improvements or repairs of any kind upon the Premises and
appurtenances, except as may be required under Articles XVII and XVIII hereof,
and nothing contained in this Section 10.01 shall limit Landlord's right to
reimbursement from Tenant for maintenance, repair costs and replacement costs
conferred elsewhere in this Lease.  In no event shall Landlord be liable for
consequential damages or Tenant's lost profits claimed to be caused by any
failure of maintenance or repair by Landlord.


Section 10.02                       TENANT'S OBLIGATIONS FOR MAINTENANCE.
(a)        Except as provided in Section 10.01 of this Lease, Tenant, at
Tenant's expense, shall keep and maintain in first-class appearance, in a
condition equal to or better than that which existed when Tenant initially
opened the Premises for business, reasonable wear and tear excepted, and in good
condition and repair (including replacement of parts and equipment, if
necessary), the Premises and every part thereof and any and all appurtenances
thereto wherever located, including, without limitation, the interior surfaces
of the exterior walls, the exterior and interior portion of all doors, door
frames, door checks, other entrances, windows, window frames, plate glass,
storefronts, all plumbing and sewage facilities within the Premises (including
free flow to the main sewer line), fixtures, ventilation, heating and air
conditioning and electrical systems exclusively serving the Premises (whether or
not located in the Premises), sprinkler systems, walls, floors and ceilings
(including floor and ceiling coverings), and all other repairs, replacements,
renewals and restorations, interior and exterior, ordinary and extraordinary,
foreseen and unforeseen, and all other work performed by or on behalf of Tenant
pursuant to Exhibit B and Article VI hereof.


(b)        Tenant shall keep and maintain the Premises in a clean, sanitary and
safe condition in accordance with applicable law and all directions, rules and
regulations of the health officer, fire marshal, building inspector or other
proper officials of the governmental agencies having jurisdiction and Tenant
shall comply with all requirements of law, ordinances and otherwise, affecting
the Premises, all at Tenant's sole cost and expense.  Tenant also agrees to
comply with requirements of any insurance underwriters, inspection bureaus or a
similar agency designated by Landlord with respect to the Premises. At the end
of the Term, Tenant shall surrender the Premises in good order, condition and
repair, reasonable wear and tear excepted.  Tenant, at its own expense, shall
install and maintain such fire extinguishers and other fire protection devices
as may be required from time to time by any agency having jurisdiction thereof
or by the insurance underwriter insuring the building in which the Premises are
located.

 
16

--------------------------------------------------------------------------------

 

(c)        Tenant shall keep the Premises and all other parts of the Development
free from any and all liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant.  Within ten (10)
days after written request therefor by Landlord, Tenant shall (a) bond against
or discharge any mechanics' or materialmens' lien or (b) furnish Landlord with a
copy of the recorded waiver of lien, recorded release of lien, or of the
recorded bond discharging such lien.  Tenant shall reimburse Landlord as
Additional Rent for any and all costs and expenses including, without
limitation, attorneys' fees, which may be incurred by Landlord by reason of the
filing of any such liens and/or removal of same, such reimbursement to be made
within ten (10) days after receipt by Tenant from Landlord of a statement
setting forth the amount of such costs and expenses such reimbursement to be
paid to Landlord in the manner and at the place provided in this Lease.  Tenant
shall give Landlord at least fifteen (15) days' written notice prior to
commencing or causing to be commenced any work on the Premises (whether prior or
subsequent to the Commencement Date), so that Landlord shall have reasonable
opportunity to file and post a notice of non-responsibility for Tenant's work.


(d)        In the event Tenant fails, refuses or neglects to maintain the
Premises as required hereunder or to commence and complete repairs promptly and
adequately, to remove or bond against any lien, to pay any cost or expense, to
reimburse Landlord, or otherwise to perform any act or fulfill any obligation
required of Tenant pursuant to this Section 10.02, Landlord may, but shall not
be required to, perform such maintenance or to make or complete any such
repairs, remove or bond against such lien, pay such cost or perform such act or
the like without prior notice to, but at the sole cost and expense of
Tenant.  Tenant shall reimburse Landlord, as Additional Rent, for all cost and
expense of Landlord thereby incurred within ten (10) days after receipt by
Tenant from Landlord of a statement setting forth the amount of such cost and
expense.


ARTICLE XI


INSURANCE AND INDEMNITY


Section 11.01
TENANT'S INSURANCE.

(a)        Tenant, at its sole cost and expense, shall, during the entire Term
hereof, procure and keep in force: (i) Commercial General Liability Insurance
with respect to the Premises and the operations of Tenant in, on or about the
Premises, in which the limits shall be not less than Three Million Dollars
($3,000,000.00) per occurrence combined single limit, broad form/extended bodily
injury, death and property damage, and business automobile liability insurance
covering all owned, non-owned and hired or borrowed vehicles of Tenant used in
connection with the operation of its business from the Premises, in which the
limits shall be not less than One Million Dollars ($1,000,000.00) per occurrence
combined single limit, insuring for bodily injury, death and property damage;
(ii) plate glass insurance, at full replacement value; (iii) insurance against
fire, extended coverage, vandalism, malicious mischief, water damage which does
not exclude backup from sewers or drains and/or sprinkler leakage, and such
other additional perils including earthquake and flood as now are or hereafter
may be included in a standard extended coverage endorsement from time to time in
general use in the county in which the Development is located, insuring Tenant's
merchandise, trade fixtures, furnishings, equipment and all other items of
personal property of Tenant located on or in the Premises, including steam
boiler insurance, if applicable, in an amount equal to the full replacement cost
thereof; (iv) workers' compensation coverage as required by law and including
Employer's Liability Insurance in the amount of Two Million Dollars
($2,000,000.00) each accident, Two Million Dollars ($2,000,000.00) each
employee, by disease, Two Million Dollars ($2,000,000.00) policy aggregate by
disease; (v) with respect to alterations, improvements and the like required or
permitted to be made by Tenant under this Lease, contingent liability and
builders' risk insurance, in an amount satisfactory to Landlord; (vi) the
insurance required under Exhibit B, and (vii) product liability coverage
(including, without limitation, if this Lease covers Premises in which food
and/or beverages are sold and/or consumed, liquor liability coverage for acts
arising out of the serving and/or consumption of food and/or alcoholic beverages
on or obtained at the Premises, to the extent obtainable), for not less than
Three Million Dollars ($3,000,000.00) combined single limit, bodily injury,
death and property damage.  In addition, if Landlord deems it necessary to
increase the amounts or limits of insurance required to be carried by Tenant
hereunder, Landlord may reasonably increase said amounts or limits, and Tenant
shall so increase the amounts or limits of the insurance required to be carried
by Tenant hereunder and shall provide Landlord with policies or certificates
indicating the increased amounts or limits as provided in this Section 11.01.


(b)        All policies of insurance required to be carried by Tenant pursuant
to this Section 11.01 shall be written by insurance companies of adequate
financial capacity satisfactory to Landlord with a Best's rating and Financial
Size Category of not less than A-/VII and authorized to do business in the state
in which the Development is located.  Any such insurance required of Tenant
hereunder may be furnished by Tenant under any blanket policy carried by it or
under a separate policy therefor.  An insurance certificate (and endorsements
where same become necessary)  together with a copy of the policy declaration
page from Tenant's insurer, certifying that such policy has been issued,
provides the coverage required by this Section 11.01 and contains all of the
provisions specified in this Section 11.01  (including, without limitation,
naming of additional insured entities as required by Section 11.01(c) below and
a statement that no deductible or self-insured retention applies to such
policy), shall be delivered to Landlord, at the address set forth on the Data
Sheet prior to the commencement of the Term of this Lease, and such insurance
information shall also be provided in connection with all renewals, not less
than thirty (30) days prior to the expiration of the term of each such
policy.  As often as any such policy shall expire or terminate, renewal or
additional policies shall be procured and maintained by Tenant in like manner
and to like extent. Landlord may, at any time, and from time to time, inspect
and copy any and all insurance policies required to be procured by Tenant
hereunder.

 
17

--------------------------------------------------------------------------------

 

(c)        Each policy evidencing insurance required to be carried by Tenant
pursuant to this Section 11.01 shall contain the following clauses and
provisions: (i) a provision that such policy and the coverage evidenced thereby
shall be primary and non-contributing with respect to any policies carried by
Landlord and that any coverage carried by Landlord be excess insurance; (ii) a
provision including Landlord and the parties set forth on Exhibit C of this
Lease and any other parties designated by Landlord from time to time as
additional insured entities; (iii) a waiver by the insurer of any right to
subrogation against Landlord and other additional insured entities (as set forth
on Exhibit C), its agents, employees and representatives which arises or might
arise by reason of any payment under such policy or by reason of any act or
omission of Landlord, its agents, employees or representatives; (iv) a
severability of interest clause or endorsement; (v) a provision that the insurer
will not cancel or change the coverage provided by such policy without giving
Landlord thirty (30) days' prior written notice; and (vi) such policy shall be
an "occurrence form" policy. Any policy of insurance required to be carried by
Tenant that names the parties set forth in this Section 11.01 (c) (ii) as
additional insured entities shall not be subject to a deductible or self-insured
retention, it being the intent of the parties that such insurance shall fully
and completely insure such additional insured entities for all loss or expense.


(d)        In the event that Tenant fails to procure or to maintain, at the
times and for the duration specified in this Section 11.01, any insurance
required by this Section 11.01, or fails to carry insurance required by law or
governmental regulation, Landlord may (but shall not be required to) at any time
or from time to time, and without notice to Tenant, procure such insurance and
pay the premiums therefor, and the cost of same, plus a fifteen percent (15%)
administrative fee shall be deemed Additional Rent and shall be payable upon
Landlord’s demand.


(e)        Tenant will not do or suffer to be done, or keep or suffer to be
kept, anything in, upon or about the Premises which will violate Landlord's
policies of hazard or liability insurance or which will prevent Landlord from
procuring such policies in companies acceptable to Landlord.  If anything done,
omitted to be done or suffered by Tenant to be kept in, upon or about the
Premises shall cause the rate of fire or other insurance on the Premises or on
other property of Landlord or of others within the Shopping Center to be
increased beyond the minimum rate from time to time applicable to the Premises
or to any property for the use or uses made thereof, Tenant will pay, as
Additional Rent, the amount of any such increase upon Landlord's demand.


(f)        In the event Tenant retains any security guard contractor to service
the Premises, Tenant shall cause Landlord to receive a customary waiver of
subrogation under the worker's compensation insurance policy covering such
security guard.  Tenant shall provide Landlord with written notice if any such
security guard is to carry a firearm upon the Premises or Development, and in
such event, Landlord shall have the right to impose additional reasonable
insurance requirements upon Tenant and/or such security guard, which shall be
complied with by Tenant and Tenant shall provide Landlord with evidence of such
compliance prior to the posting of such security guard at the
Premises.  Notwithstanding the foregoing, Landlord shall have the sole and
absolute right to prohibit any person (including any security guard) from
carrying a firearm upon the Premises, Shopping Center and/or Development.


Section 11.02                       LANDLORD'S INSURANCE.
During the Term following the Rental Commencement Date, Landlord shall provide
(a) in amounts and coverages determined by Landlord (but not less than the
replacement cost of the property so insured), with or without deductibles,
insurance coverage in the form of an "all-risk" type policy against loss or
damage by fire, flood, windstorm, hail, explosion, damage from aircraft and
vehicles and smoke damage, and such other risks as are from time to time
included in a standard extended coverage endorsement, insuring the Shopping
Center and the leasehold improvements to the Premises (exclusive of Tenant's
merchandise, trade fixtures, furnishings, equipment, plate glass, signs and all
other items of personal property of Tenant); (b) to the extent the same is
commercially available in the market during such period, rental interruption
insurance which insurance may be carried in amounts up to Tenant’s total Rental
obligation for no less than twelve (12) months, (c) commercial general liability
insurance; and (d) any other insurance which Landlord determines in its
reasonable judgment is proper with respect to the Shopping Center and/or
Development, including, but not limited to, flood, environmental hazard and
earthquake, loss or failure of building equipment, errors and omissions,
workers’ compensation insurance and fidelity bonds for employees employed to
perform services; all such insurance in form and amounts as determined in
Landlord’s reasonable business judgment.  Tenant shall submit to Landlord a
statement setting forth the cost of Tenant's leasehold improvements promptly
after completion thereof. Landlord at its option may carry a special extended
coverage endorsement.  The cost of all insurance maintained by Landlord pursuant
to this Section shall be included as part of Operating Costs and Expenses (as
defined in Section 8.03 of this Lease).  The Development may be included in a
blanket policy (in which case the cost of such insurance allocable to the
Development will be determined by Landlord based upon the insurer’s cost
calculations).

 
18

--------------------------------------------------------------------------------

 

Section 11.03                       COVENANT TO HOLD HARMLESS.
Tenant covenants to defend and indemnify Landlord, its affiliates, parent
corporation, subsidiaries, partners, members, management company, successors,
and assigns, and the employees, agents, officers, directors, shareholders,
members, advisers, trustees and fiduciaries of any of them, save them harmless
(except to the extent of loss or damage resulting from the intentional or
willful acts or omissions or the gross negligence of Landlord not required to be
insured against by Tenant pursuant to this Article XI) from and against any and
all claims, actions, demands, judgments, awards, fines, mechanics' liens or
other liens, losses, damages, liability and expense, including attorneys' fees
and court costs, in connection with all losses, including loss of life, personal
injury and/or damage to property, arising from or out of any occurrence (or
arising from or out of Tenant's failure to comply with any provision of this
Lease) caused wholly or in part by any act or omission of Tenant, its
concessionaires, agents, contractors, suppliers, employees, servants, customers
or licensees and including any product liability claim or any labor dispute
involving Tenant or its contractors and agents.  In case Landlord or any other
party so indemnified shall be made a party to any litigation commenced by or
against Tenant, then Tenant shall defend, indemnify, protect and save them
harmless and shall pay, as the same becomes due and payable, all costs, expenses
and reasonable attorneys' fees and court costs incurred or paid by them in
connection with such litigation. Landlord reserves to itself, at its sole
option, the right to appoint or approve of counsel to defend its interest in any
action where it or its related entity is a named party.


Section 11.04                       WAIVER OF RIGHT OF RECOVERY.
Except as otherwise provided in this Lease, neither Landlord nor Tenant shall be
liable to the other or to any insurance company (by way of subrogation or
otherwise) insuring the other party for any loss or damage to any building,
structure or other tangible property, or any resulting loss of income, or losses
under worker's compensation laws and benefits, even though such loss or damage
might have been occasioned by the negligence of such party, its agents or
employees.  The provisions of this Section 11.04 shall not limit the
indemnification for liability to third parties pursuant to Section 11.03.


ARTICLE XII


UTILITIES


Section 12.01                       UTILITY CHARGES.
(a)        Tenant shall be solely responsible for and shall promptly pay for all
fees, deposits and charges, including use and/or connection fees, hook-up fees,
standby fees, and/or penalties for discontinued or interrupted service, and the
like, for water, gas, electricity, HVAC, fire alarm, burglar alarm, telephone,
cable television, sewer and sanitation, solid waste disposal and any other
service or utility used in or upon or furnished to the Premises, including,
without limitation, any services to be supplied by Landlord from a central
utility plant or other utility system, including without limitation Landlord’s
charge for the HVAC central plant system or any other charge set forth on the
Data Sheet or Exhibit D, irrespective of whether any of the foregoing are
initially paid in advance by Landlord, or otherwise.  Landlord, at its sole
option, may elect to furnish any or all of such services with a separate charge
therefor to Tenant, at a cost in excess of Landlord's cost, such charge to be
based upon the services used by Tenant, as reflected by meter, submeter or
otherwise.  Tenant shall pay such charge, as Additional Rent, at such time and
upon such terms as installments of Minimum Annual Rental are due.


(b)        Except to the extent of Landlord's gross negligence, in no event
shall Landlord be liable for damages or otherwise for any interruption,
reduction, disruption, curtailment or failure in the supply, quality or
character of electricity, services from a central utility plant or any other
utility or other service, or if either the quantity, quality or character
thereof supplied to or by Landlord is changed or is no longer available for
Tenant's requirements, nor shall any such interruption, reduction, disruption,
curtailment, failure or change in quantity, quality or character constitute or
be deemed to constitute constructive eviction of Tenant, or excuse or relieve
Tenant from its obligations under this Lease, including but not limited to the
payment of Rental.


(c)        Prior to the commencement of Tenant's occupancy of the Premises
and/or at any time thereafter until the expiration of the Term, Landlord may,
upon thirty (30) days' prior written notice to Tenant, elect to have Tenant
obtain, and/or discontinue furnishing, as applicable, any utility to the
Premises (including, without limitation, heating, ventilation and air
conditioning services), without thereby affecting this Lease in any manner or
otherwise incurring any liability to Tenant, and Landlord shall no longer be
obligated to furnish such utility to the Premises.  If Landlord shall give
Tenant notice of intention to so have Tenant obtain, or for Landlord to cease
furnishing, a utility to the Premises, Tenant may contract for and receive such
utility directly from the public utility corporation then serving the Shopping
Center, and if Tenant does so, Landlord shall permit Tenant, at Tenant's sole
cost, to use Landlord's risers, wiring, electric and any other installations
then serving the Premises for such purpose, if any, to the extent that the same
are available, suitable and may be safely so used, consistent with concurrent
and anticipated future use by Landlord and other tenants.  If Landlord is the
initial provider of a utility service to Tenant, Landlord agrees not to
discontinue furnishing any utility to Tenant pursuant hereto until such time as
Tenant shall be able to receive said utility service from an alternate source of
supply.  Tenant agrees to act diligently in connecting to such alternate source
as soon as it becomes available.  Landlord may from time to time during the Term
elect to provide, or resume provision of, any utility to the Premises obtained
or provided by Tenant pursuant hereto, and thereafter make an election for
Tenant to provide such utility pursuant hereto, and thereafter re-elect again
pursuant hereto on an ongoing basis.

 
19

--------------------------------------------------------------------------------

 

(d)        Notwithstanding any other provisions of this Article, to the extent
utilities provided by Landlord are utilities which could be supplied to Tenant
as a direct customer of a public utility, the value of such utility used by
Tenant shall be computed for the purposes of this Article so as not to exceed
the rate schedules which would be applicable if Tenant were at the time a direct
customer of such public utility corporation.


(e)        Any obligation of Landlord to furnish light, power and services from
a central utility plant shall be conditioned upon the availability of adequate
energy sources.  Landlord shall have the right to reduce heating, cooling and
lighting within the Premises and the Common Areas as required by any mandatory
or voluntary fuel or energy saving allocation, or similar statute, regulation,
order or program.


(f)        Tenant shall operate its heating, ventilating and air conditioning
("HVAC") system(s) serving the Premises so as to maintain comfortable conditions
during regular Shopping Center business hours. Temperatures in the Premises
shall be compatible with temperatures in the Shopping Center.  Tenant's
obligation to connect to the services supplied by Landlord, as set forth in this
Section 12.01 and Exhibit B, as well as Tenant's installation, operation and
maintenance of its HVAC system(s) within the Premises, shall be as set forth
herein, in Exhibit B and in any related exhibit(s).


(g)        If Tenant desires to install any equipment which shall exceed the
capacity of any utility facilities or which shall require additional utility
facilities, Tenant shall not have the right to do so without Landlord's prior
written approval of Tenant's Plans and Specifications and specifications
therefor.  If such installation is approved by Landlord, and if Landlord
provides such additional facilities to accommodate Tenant's installation, Tenant
agrees to pay Landlord, on demand, the cost of providing such additional utility
facilities or utility facilities of greater capacity.  Tenant shall in no event
use any of the utility facilities in any way which shall overload or overburden
the utility systems.


(h)        Landlord reserves the right to cut off and discontinue furnishing any
heating, ventilation, air conditioning or other utility services furnished or
submetered by Landlord at any time after notice to Tenant of an event of default
under this Lease by Tenant.  Landlord shall not be liable for any damages
resulting from or arising out of such discontinuance of utility services, and
such discontinuance shall not constitute a termination of this Lease or an
eviction of Tenant.  Tenant hereby releases Landlord from any loss, damage or
liability sustained by Tenant as a result of such discontinuance.


ARTICLE XIII


ESTOPPEL STATEMENT, ATTORNMENT AND SUBORDINATION


Section 13.01                       ESTOPPEL STATEMENT.
Within ten (10) days after request therefor by Landlord, Tenant shall execute,
in recordable form, and deliver to Landlord a statement, in writing, certifying
(a) that this Lease is in full force and effect, (b) the Commencement Date, the
Rental Commencement Date and the expiration date of this Lease, (c) that Rental
and all other charges hereunder are paid currently without any offset or defense
thereto, (d) the amount of Rental and all other charges hereunder, if any, paid
in advance, (e) whether this Lease has been modified and, if so, identifying the
modifications, (f) that there are no uncured defaults by Landlord or stating in
reasonable detail those claimed by Tenant (provided that, in fact, such details
are accurate and ascertainable), and (g) such other matters as may be reasonably
requested by Landlord.  Tenant's failure or refus­al to execute timely such
statement shall constitute an acknowledgment by Tenant that the statements
contained in such statement are true and correct without exception, and may be
relied upon by Landlord or by any prospective or existing transferee of all or
any part of Landlord's interest in the Development or this Lease or by any of
Landlord’s lenders.


Section 13.02                       ATTORNMENT.
In the event any proceedings are brought for the foreclosure of, or in the event
of exercise of the power of sale under any mortgage and/or deed of trust made by
Landlord covering the Premises, or in the event Landlord sells, conveys or
otherwise transfers its interest in the Shopping Center and/or the Development
or any portion thereof containing the Premises, this Lease shall remain in full
force and effect and Tenant hereby automatically attorns to the new
owner.  Tenant covenants and agrees, at such new owner’s request, to execute an
instrument evidencing such attornment reasonably satisfactory to the new owner,
recognizing the new owner as the landlord under this Lease.  Tenant acknowledges
that such new owner shall not be bound by (i) any prepayment of more than one
(1) month's Rent (except rental deposit but only to the extent received by said
successor) or (ii) any material amendment of the Lease made after the later of
the Commencement Date, or the date that such successor's lien or interest first
arose, unless said successor shall have consented to such amendment or (iii) any
claims, offsets or defenses of Tenant arising prior to such attornment, except
for those specifically provided in the Lease.  Payment by or performance of this
Lease by any person, firm or corporation claiming an interest in this Lease or
the Premises by, through or under Tenant without Landlord's consent in writing
shall not constitute an attornment or create any interest in this Lease or the
Premises.  At Tenant’s request, the new owner shall acknowledge in writing that,
subject to the provisions of this Section, Tenant's interest in the Premises and
rights under this Lease shall not be disturbed so long as Tenant is not in
default under the terms of this Lease beyond the time permitted to cure such
default.

 
20

--------------------------------------------------------------------------------

 

Section 13.03                       SUBORDINATION.
Tenant further agrees this Lease shall be subordinate to the lien of any
mortgage, deed of trust or any ground lease that may be placed upon the Premises
or the Shopping Center or the Development and to any and all advances to be made
thereunder, and to the interest thereon, and all renewals, modifications,
replacement and extensions thereof.  The foregoing shall be self-operative and
no further instruments shall be required to effect such subordination of this
Lease.  Tenant also agrees that any mortgagee, beneficiary or ground lessor may
elect to have this Lease constitute a prior lien to its mortgage, deed of trust
or ground lease, and in the event of such election and upon notification by such
mortgagee, beneficiary or ground lessor to Tenant to that effect, this Lease
shall be deemed a prior lien to such mortgage, deed of trust or ground lease,
whether this Lease is dated prior to or subsequent to the date of said mortgage,
deed of trust or ground lease.  Tenant agrees that upon the demand of Landlord,
or any mortgagee, beneficiary or ground lessor, Tenant shall, within ten (10)
days of the receipt of said demand, execute whatever instruments may be required
to carry out the intent of this Section 13.03 in the form requested by Landlord
or such mortgagee, beneficiary or ground lessor, including, without limitation,
an appropriate recordable subordination agreement.  In the event Tenant fails to
execute such instruments within ten (10) days after demand, Tenant does hereby
irrevocably appoint Landlord as its attorney-in-fact and in its place and stead
so to do.


Section 13.04                       REMEDIES.
Failure of Tenant to execute any statements or instruments necessary or
desirable to effectuate the foregoing provisions of this Article within ten (10)
days after written demand so to do by Landlord shall constitute a breach of this
Lease.  In the event of such failure, Landlord, in addition to any other rights
or remedies it might have, shall have the right by not less than ten (10) days'
notice to Tenant to declare this Lease terminated and the Term ended, in which
event this Lease shall cease and terminate on the date specified in such notice
with the same force and effect as though the date set forth in such notice were
the date originally set forth in this Lease and fixed for the expiration of the
Term; upon such termination Tenant shall vacate and surrender the Premises, but
shall remain liable as provided in this Lease by reason of said breach.


Section 13.05                         NOTICE TO MORTGAGEE, BENEFICIARY OR GROUND
LESSOR.
If Tenant is given notice of the name and address of a mortgagee, beneficiary or
ground lessor, then Tenant shall give written notice of any default by Landlord
to such mortgagee, beneficiary or ground lessor specifying the default in
reasonable detail.  Tenant shall afford mortgagee, beneficiary or ground lessor
the right to cure such default and if such mortgagee, beneficiary or ground
lessor does perform on behalf of Landlord, such default shall be deemed cured.


ARTICLE XIV


ASSIGNMENT AND SUBLETTING


Section 14.01                       RESTRICTIONS ON TRANSFER.
(a)        Notwithstanding any provision contained herein to the contrary,
Tenant agrees not to mortgage, encumber, pledge or hypothecate all or any part
of this Lease, Tenant's interest in the Premises, or Tenant's
business.  Further, Tenant shall not transfer, assign, sublet, enter into
franchise, license or concession agreements, change owner­ship or voting control
of, all or any part of this Lease, Tenant's interest in the Premises or Tenant's
business (collectively "Transfer") without first procuring the written consent
of Landlord, which consent shall not be unreasonably withheld, subject to the
terms, covenants and conditions contained in this Lease and to the right of
Landlord to elect to terminate this Lease as provid­ed in Section 14.02
below.  Any attempted or purported Transfer without Landlord's prior written
consent shall be void and of no force or effect and shall not confer any estate
or benefit on anyone.  Further, any such attempted or purported Transfer shall
entitle Landlord immediately to terminate this Lease and all further obligations
of Landlord hereunder.  A consent to one Transfer by Landlord shall not be
deemed to be a consent to any subsequent Transfer to any other party.  No
Transfer of this Lease or agreement entered into with respect thereto, whether
with or without Landlord's consent, shall re­lieve Tenant or any guarantor from
liability under this Lease.


(b)        Landlord and Tenant agree that it shall not be unreasonable for
Landlord to withhold its consent to any proposed Transfer for any of the
following reasons, which are not exclusive:


(1)        The contemplated use of the Premises by the proposed transferee,
assignee or sublessee (hereinafter referred to as the "Transferee") is not
substantially identical to the "Use of Premises" permitted under this Lease;


(2)        The proposed use of the Premises by the proposed transferee is
inconsistent with the retail tenant mix desired by Landlord;


(3)        The net worth and/or financial stability of the Transferee is, or may
become, inadequate to operate the business permitted to be conducted in the
Premises in the manner required by this Lease and/or to meet all of Tenant's
financial and other obligations under this Lease;

 
21

--------------------------------------------------------------------------------

 

(4)        The Transferee's reputation (or that of any of its affiliates) would
have an adverse effect upon the reputation of the Shopping Center or the other
businesses located therein;


(5)        The Percentage Rental that would be reasonably anticipated from the
sales of the Transferee would reasonably be expected to be less than that of
Tenant hereunder;


(6)        The Transferee would breach any covenant of Landlord respecting
radius, location, use or exclusivity in any other lease, financing agreement or
other agreement relating to the Shopping Center;


(7)        Tenant is in default pursuant to this Lease;


(8)        The nature of the Transferee's proposed or likely use of the Premises
would involve any risk, greater than that of Tenant's, of the use, release,
disposition or mishandling of "Hazardous Materials" (as defined in Section
7.03);


(9)        The Transferee is not likely to conduct on the Premises a business of
a quality substantially equal to that conducted by Tenant; or


(10)        Any ground lessor or mortgagee whose consent to such transfer is
required fails to consent thereto.


Section 14.02                       PROCEDURE FOR TRANSFER.
Should Tenant desire to make a Transfer hereunder, Tenant shall, in each
instance, give written notice of its intention to do so to Landlord at least
ninety (90) days before the intended effective date of any such proposed
Transfer, specifying in such notice whether Tenant proposes to assign or sublet,
or enter into license, franchise or concession agreements, the proposed date
thereof, and specifically identifying the proposed Transferee, the net worth and
previous business experience of the proposed Transferee, including without
limitation copies of the proposed Transferee's last two years' income statement,
balance sheet and statement of changes in financial position (with accompanying
notes and disclosures of all material changes thereto) in audited form, if
available, and certified as accurate by the proposed Transferee.  Such notice
shall be accompanied, in the case of a proposed assignment, subletting, license,
franchise or concession agreement, by a copy of the proposed assignment,
sublease, license, franchise or concession agreement or, if same is not
available, a letter of commitment or a letter of intent.  In the case of a
proposed sale of Tenant's business, Tenant shall provide a copy of the proposed
sale and financing agreements.


Landlord shall, within sixty (60) days after its receipt of such notice of a
proposed Transfer, by giving written notice to Tenant of its intention to do so:
(a) withhold its consent to the Transfer; (b) consent to the Transfer; or (c)
terminate this Lease, such termination to be effective thirty (30) days after
receipt of such notice by Ten­ant.  Failure of Landlord to give Tenant written
notice of Landlord's action with respect to any request for Landlord's consent
to a proposed Transfer shall not constitute or be deemed Landlord's consent to
such Transfer.  Landlord's consent to a proposed Transfer shall only be given if
and when Landlord has notified Tenant in writing that Landlord consents to such
proposed Transfer.


If Landlord shall exercise its termination right hereunder, Landlord shall have
the right to enter into a lease or other occupancy agreement directly with the
proposed Transferee, and Tenant shall have no right to any of the rents or other
consideration payable by such proposed Transferee under such other lease or
occupancy agreement, even if such rents and other consideration exceed the rent
payable under this Lease by Tenant.  Landlord shall have the right to lease the
Premises to any other tenant, or not lease the Premises, in its sole
discretion.  Tenant may, however, elect to nullify Landlord's election to
terminate this Lease under clause (c) by furnishing Landlord with written notice
of Tenant's election to withdraw its proposed Transfer within ten (10) days of
Tenant's receipt of Landlord's notice of termination, in which event the Lease
shall remain in effect with the existing Tenant.  Landlord and Tenant
specifically agree that Landlord's election to terminate this Lease under clause
(c) may be made in Landlord's sole and absolute discretion and that no test of
reasonableness shall be applicable thereto.  Failure of Tenant to furnish
Landlord notice of Tenant's election to nullify shall be deemed Tenant's
election to terminate this Lease without further liability of either party.  If
Landlord withholds its consent to any proposed Transfer pursuant hereto and if
Tenant requests in writing within ten (10) days after Tenant's receipt of
Landlord's written notice of such withholding of consent, Landlord shall provide
to Tenant a statement of its reason(s) for withholding consent to the proposed
Transfer within a reasonable time after Landlord's receipt of Tenant's request
therefor.  Tenant acknowledges and agrees that each of the rights of Landlord
set forth herein in the event of a proposed Transfer is a reasonable restriction
on Transfer for purposes of applicable laws.  Landlord and Tenant agree that
Tenant shall have the burden of proving that Landlord's consent to the proposed
Transfer was withheld unreasonably.  Landlord shall have no liability to Tenant
or to any proposed Transferee in damages if it is adjudicated that Landlord's
consent shall have been unreasonably withheld and/or that such unreasonable
withholding of consent shall have constituted a breach of this Lease or other
duty to Tenant, the proposed Transferee or any other person.  In such event,
Tenant's sole remedy shall be to have the proposed Transfer declared valid, as
if Landlord's consent had been duly and timely given (although Tenant shall be
entitled to reasonable attorneys' fees if it is the successful party in such
litigation, in accordance with the terms of this Lease).

 
22

--------------------------------------------------------------------------------

 

Section 14.03                       TRANSFER RENT ADJUSTMENT.
If Tenant shall make a permitted Transfer hereunder, the Minimum Annual Rental
speci­fied in Section 2.01 shall be increased, effective as of the date of such
Transfer, to the highest of: (a) the total rent payable by the Transferee
pursuant to such Transfer; or (b) an amount equal to the total of the Minimum
Annual Rental, plus Percentage Rent, required to be paid by Tenant pursuant to
this Lease during the 12-month period immediately preceding such Transfer; or
(c) a sum equal to the then fair-market rental value of the Premises as
reasonably determined by Landlord, the amount of which Landlord shall notify
Tenant before the effective date of the Transfer.  In no event shall the Minimum
Annual Rental, after Transfer, be less than the Minimum Annual Rental
immediately before Transfer.


Section 14.04                       REQUIRED DOCUMENTS AND FEES.
Each Transfer to which Landlord has consented shall be evidenced by a written
instrument in form satisfactory to Landlord, executed by Tenant and the
Transferee, under which the Transferee shall agree in writing for the benefit of
Landlord (except as otherwise agreed in writing by Landlord) to assume, perform
and abide by all of the terms, covenants and conditions of this Lease to be
done, kept and performed by Tenant, including the payment of all amounts due or
to become due under this Lease directly to Landlord and the obligation to use
the Premises only for the purpose specified in this Lease.  Tenant shall
reimburse Landlord for Landlord's reasonable attorneys' and administrative fees
incurred in the processing of, and documentation for, each such requested
Transfer, whether or not the Transfer is consummated.


Section 14.05                       TRANSFER OF STOCK OR PARTNERSHIP INTEREST.
If Tenant is a corporation which, under the current laws, rules or guidelines
promulgated by the governmental body or agency having jurisdiction and authority
to promulgate the same, is not deemed a public corporation, or is an
unincorporated association or partnership, the transfer, assign­ment or
hypothecation, in the aggregate of more than a controlling interest of the total
outstanding stock or interest in such corporation, association or partnership
shall be deemed a Trans­fer within the meaning and provisions of this Lease.


Section 14.06                       ASSIGNMENT AND SUBLEASE RENTALS.
The following terms and conditions shall apply to any subletting by Tenant of
all or any part of the Premises and shall be deemed included in all subleases
under this Lease whether or not expressly incorporated therein:


(a)        Tenant hereby assigns and transfers to Landlord all of Tenant's
interest in all rentals and income arising from any sublease of all or a portion
of the Premises heretofore or hereafter made by Tenant, and Landlord may collect
such rent and income and apply same toward Tenant's obligations under this
Lease; provided, however, that until a breach shall occur in the performance of
Tenant's obligations under this Lease, Tenant may, except as otherwise provided
in this Lease, receive, collect and enjoy the rents accruing under such
sublease.  Landlord shall not, by reason of this or any other assignment of such
sublease to Landlord, nor by reason of the collection of the rents from a
subtenant, be deemed liable to the subtenant for any failure of Tenant to
perform and comply with any of Tenant's obligations to such subtenant under such
sublease.  Tenant hereby irrevocably authorizes and directs any such subtenant,
upon receipt of a written notice from Landlord stating that a breach exists in
the performance of Tenant's obligations under this Lease, to pay to Landlord the
rents and other charges due and to become due under the sublease.  The subtenant
shall rely upon any such statement and request from Landlord and shall pay such
rents and other charges to Landlord without any obligation or right to inquire
as to whether such breach exists and notwithstanding any notice from or claim
from Tenant to the contrary.  Tenant shall have no right or claim against said
subtenant, or, until the breach has been cured, against Landlord, for any such
rents and other charges so paid by said subtenant to Landlord.


(b)        In the event of a breach by Tenant in the performance of its
obligations under this Lease, Landlord, at its option and without any obligation
to do so, may require any subtenant to attorn to Landlord, in which event
Landlord shall undertake the obligations of the sublandlord under such sublease
from the time of the exercise of said option to the expiration of such sublease;
provided, however, Landlord shall not be liable for any prepaid rents or
security deposit paid by such subtenant to Tenant or for any other prior
defaults or breaches of Tenant as sublandlord under such sublease.


ARTICLE XV


WASTE OR NUISANCE

 
23

--------------------------------------------------------------------------------

 

Section 15.01                       WASTE OR NUISANCE.
Tenant shall not commit nor permit any of its employees, invitees, contractors,
subcontractors, licensees, subtenants or agents to commit any waste upon the
Premises and shall not place a load upon the floor of the Premises which exceeds
the floor load per square foot which such floor was designed to carry. Tenant
shall not commit nor permit any of its employees, invitees, contractors,
subcontractors, licensees, subtenants or agents to commit any nuisance or other
act or thing which may impact Landlord's operation of the Development or disturb
the quiet enjoyment of any other occupant or tenant of the Development. Tenant
shall not use or permit to be used any medium that might constitute a nuisance,
such as loudspeakers, sound amplifiers, tape decks, compact disc players,
radios, televisions, or any other sound producing or other device which will
carry sound or odors outside the Premises and, upon written notice from
Landlord, Tenant shall cause any such noise or odors to cease.  Tenant agrees
that business machines and mechanical equipment used by Tenant which cause
vibration or noise that may be transmitted to the building or buildings
comprising the Development or to the Premises to such a degree as to be
reasonably objectionable to Landlord or to any occupant, shall be placed and
maintained by Tenant at its expense in a manner sufficient to eliminate such
vibrations or noise, such as by cork, rubber or spring-type vibration isolators.
Tenant shall not allow any use of the Premises or any other portion of the
Development in a manner which is a source of annoyance, disturbance or
embarrassment to Landlord or to the other tenants of the Development or which is
deemed by Landlord, in its sole discretion, as not in keeping with the character
of the Development.  The Premises shall not be used for any unlawful, immoral or
other purpose deemed improper by Landlord.


ARTICLE XVI


TRADE NAME; PROMOTIONAL PROGRAM


Section 16.01                       TRADE NAME.
Tenant shall operate its business in the Premises under the name specifically
set forth in the Data Sheet ("Trade Name") so long as the same shall not be held
to be in violation of any applicable law, and shall not change the advertised
name or character of the business operated in the Premises without the prior
written approval of Landlord.


Tenant shall use “WESTFIELD TOPANGA” (or such other name as Landlord shall
designate during the Term as provided by written notice to Tenant) to describe
the location of the Premises for all advertising, promotional and marketing
materials which refer to the location of the Premises. This will include all
television, radio, print or collateral materials which are used to promote
Tenant’s location. However, Tenant shall obtain the approval for the Westfield
logo or representations from the Marketing Director of the Shopping Center prior
to using such logo or representations, which approval shall not be unreasonably
withheld or delayed.


Section 16.02                       PROMOTIONAL PROGRAM.
(a)                  Landlord shall provide or cause to be provided a program of
advertising and promotional events and services ("Promotional Program") which,
in Landlord’s sole judgment, will serve to promote the Shopping Center and/or
the Development.  Landlord shall not be obligated to spend more than is actually
collected from tenants in providing the Promotional Program.  Any promotional
services and personnel provided shall be under the exclusive control and
supervision of Landlord, who shall have the sole authority to employ and
discharge personnel and to establish a budget for the Promotional
Program.  Tenant agrees to the mention or nonmention of Tenant’s Trade Name in
the general advertising and, in either event, Tenant shall, upon the request of
Landlord, furnish copy, pictures or an example of its merchandise for promotion
in such advertising.


(b)          Tenant shall pay to Landlord, as Tenant’s share of the cost of the
Promotional Program, an annual promotional charge ("Promotional Charge") which
originally shall equal the amount set forth in the Data Sheet.  All payments,
charges, dues and assessments payable under this Section shall be payable in
monthly installments on the first day of each month as Additional Rent.  The
Promotional Charge shall be increased annually on a compounded basis at each
January 1st following the Rental Commencement Date by Four Percent (4%).  In the
event the Premises is located within an expansion and/or specially constructed
area within the Shopping Center where a grand opening date shall be set by
Landlord, then Tenant shall also pay an initial assessment in the amount set
forth in the Data Sheet in addition to the Promotional Charge, such initial
assessment payable in one lump sum within thirty (30) days after the Rental
Commencement Date.


ARTICLE XVII


DAMAGE AND DESTRUCTION

 
24

--------------------------------------------------------------------------------

 

Section 17.01                       RECONSTRUCTION OF DAMAGED PREMISES.
(a)        In the event the Premises shall be partially or totally destroyed by
fire or other casualty insured under the insurance carried by Landlord pursuant
to Section 11.02 of this Lease so as to become partially or totally
untenantable, then the damage to the Premises shall be promptly repaired (unless
Landlord shall elect not to rebuild as hereinafter provided), whereupon the
Minimum Annual Rental and, to the extent reimbursed from the proceeds of
insurance carried by Landlord under Section 11.02, Additional Rent payable by
Tenant to Landlord shall be abated in proportion to the Floor Area of the
Premises rendered untenantable, and the Annual Breakpoint shall likewise be
proportionately reduced.  Payment of full Minimum Annual Rental and Additional
Rent so abated shall commence, and Tenant shall be obligated to reopen for
business on the thirtieth (30th) day following the date that Landlord advises
Tenant that the Premises are tenantable (which shall mean that Landlord shall
have repaired, restored or reconstructed the Premises, including the leasehold
improvements as defined in Exhibit B), unless Tenant opens at an earlier time or
remains open following such damage or destruction.  Tenant hereby waives the
provisions of any statute or other law that may be in effect at the time of the
occurrence of any such damage or destruction under which a lease is
automatically terminated or pursuant to which a tenant is given the right to
terminate a lease by reason of such an event of damage or destruction.


(b)        Landlord shall be obligated to cause such repairs to be made unless
Landlord, at its sole option, elects to cause Tenant to make such repairs to the
leasehold improvements, in which event Tenant shall promptly complete the same
and Landlord will make available to Tenant for the sole purpose of
reconstruction of Tenant's leasehold improvements such portion of any insurance
proceeds received by Landlord from its insurance carrier under a policy carried
pursuant to Section 11.02 of this Lease as may be allocated to the leasehold
improvements of the Premises by Landlord. In the event of any such repairs,
restoration and reconstruction by Tenant, an architect duly registered in the
state where the Premises is located (if such registration is required by
applicable code or governmental authorities) shall be selected and appointed by
Tenant to prepare any necessary drawings and specifications and to supervise the
work and direct the payment of such insurance proceeds.  Such insurance proceeds
shall be payable to Tenant only upon being provided certificates by said
architect stating that the payments specified therein are properly payable for
the purpose of reimbursing Tenant for the expenditures actually made by Tenant
in connection with such work.  At the election of Landlord or Landlord's
mortgagee, direct payments may be made to material suppliers and laborers upon
written certification by said architect that such payments are due and
payable.  In making such repairs, restoration or reconstruction, Tenant, at its
expense, shall comply with all laws, ordinances and governmental rules and
regulations and shall perform all work or cause such work to be performed with
due diligence and in a first-class manner.  All permits required in connection
with said repairs, restoration and reconstruction shall be obtained by Tenant at
Tenant's sole cost and expense.  Any amount expended by Tenant in excess of such
insurance proceeds received by Landlord and made available to Tenant shall be
the sole obligation of Tenant.


(c)        In the event of repair, restoration or reconstruction by Landlord,
any amount expended by Landlord in repairing the Premises in excess of the
proceeds of insurance received by Landlord pursuant to Section 11.02 of this
Lease which were allocated to the Premises shall be repayable by Tenant to
Landlord within ten (10) days after receipt by Tenant of a statement setting
forth the amount of such excess.  The party required hereunder to repair,
restore or reconstruct the damage to the Premises shall reconstruct such
Premises in accordance with the Plans and Specifications originally approved by
Landlord or new drawings prepared by Tenant's architect at Tenant’s sole cost
and expense and acceptable to Landlord and Tenant, and shall otherwise comply
with the criteria and procedures of Exhibit B unless Landlord elects
otherwise.  In no event shall Landlord be required to repair or replace Tenant's
merchandise, trade fixtures, signs, furnishings, equipment or other items of
personal property, but the same shall be repaired or replaced promptly to a
condition at least equal to that prior to the damage or destruction thereof by
Tenant.


Section 17.02                       LANDLORD'S OPTION TO TERMINATE LEASE.
If (i) more than thirty-five percent (35%) of the Floor Area of the building in
which the Premises are located or of the Shopping Center or of the parking
facilities or of the Common Areas, shall be damaged or destroyed by fire or
other casualty at any time, or (ii) during the last three (3) years of the Term
of this Lease, more than twenty-five percent (25%) of the Floor Area of the
Premises or of the building in which the Premises are located or of the Shopping
Center or of the parking facilities or of the Common Areas shall be damaged or
destroyed by fire or other casualty, or (iii) all or any part of the Shopping
Center or said building or the Premises or of the parking facilities or of the
Common Areas is damaged or destroyed at any time by the occurrence of any risk
not insured under the insurance carried by Landlord pursuant to Section 8.03 or
Section 11.02, then Landlord either may elect that the building and/or Premises
and/or Shopping Center and/or the parking facilities and/or the Common Areas, as
the case may be, shall be repaired and rebuilt or, at its sole option, may
terminate this Lease by giving written notice to Tenant of Landlord's election
so to terminate, such notice to be given within ninety (90) days after the
occurrence of such damage or destruction.


ARTICLE XVIII


EMINENT DOMAIN

 
25

--------------------------------------------------------------------------------

 



Section 18.01                       TOTAL CONDEMNATION OF PREMISES.
If the whole of the Premises shall be taken by any public authority under the
power of eminent domain or sold to a public authority under threat or in lieu of
such taking, then the Term of this Lease shall cease as of the day upon which
possession is taken by such public authority, and Minimum Annual Rental,
Percentage Rental, Additional Rent and other charges shall be paid up to that
day with a proportionate refund by Landlord of such Rental payments as may have
been paid in advance for a period subsequent to the date of the taking.


Section 18.02                       PARTIAL CONDEMNATION.
(a)        If less than the whole but more than twenty percent (20%) of the
Floor Area of the Premises or more than fifty percent (50%) of the square
footage of the parking facilities or of the Common Areas shall be so taken under
eminent domain, or sold to public authority under threat or in lieu of such
taking, Tenant shall have the right either to terminate this Lease as of the day
possession is taken by such public authority, or, subject to Landlord's right of
termination as set forth in Section 18.02(c) of this Article, to continue in
possession of the remainder of the Premises, upon notifying Landlord in writing
within ten (10) days after such taking of Tenant's intention.  In the event
Tenant elects to remain in possession, all of the terms provided herein shall
continue in effect, except that as of the day possession of such percentage of
the Premises is taken by public authority, the Minimum Annual Rental and
Additional Rent payable by Tenant to Landlord shall be reduced in proportion to
the Floor Area of the Premises taken and the Annual Breakpoint shall likewise be
proportionately reduced; thereafter, Landlord shall, at Landlord's cost and
expense to the extent of any available condemnation award, make all the
necessary repairs or alterations to the basic building, so as to constitute the
remaining Premises a complete architectural unit, and Tenant, at Tenant's sole
cost and expense, shall similarly act with respect to Tenant's leasehold
improvements, trade fixtures, furnishings and equipment.


(b)        If twenty percent (20%) or less of the Floor Area of the Premises
shall be so taken, the Term of this Lease shall cease, only on the part so
taken, as of the day possession shall be taken by such public authority, and
Tenant shall pay Rental and other charges up to that day; thereafter, the
Minimum Annual Rental and Additional Rent payable by Tenant to Landlord shall be
reduced in proportion to the Floor Area of the Premises so taken and the Annual
Breakpoint shall likewise be proportionately reduced.  Landlord shall, at
Landlord's cost and expense to the extent of any available condemnation award,
make all necessary repairs or alterations to the basic building, so as to
constitute the remaining Premises a complete architectural unit, and Tenant, at
Tenant's sole cost and expense, shall similarly act with respect to Tenant's
leasehold improvements, trade fixtures, furnishings and equipment.


(c)        If more than twenty-five percent (25%) of the Floor Area of the
building in which the Premises are located, or more than twenty-five percent
(25%) of the Premises, or more than twenty-five percent (25%) of the square
footage of the Shopping Center or of the parking facilities or of the Common
Areas shall be taken under power of eminent domain, or sold to public authority
under threat or in lieu of such taking, Landlord may, by written notice to
Tenant delivered on or before the tenth (10th) day following the date of
surrender of possession to the public authority, terminate this Lease as of the
date possession is taken by public authority. The Minimum Annual Rental,
Percentage Rental, Additional Rent and other charges shall be paid up to the day
possession is taken by public authority, with an appropriate refund by Landlord
of such Rental payments as may have been paid in advance for a period subsequent
to that date.


(d)        A voluntary sale or transfer of interest of all or any part of the
Premises or of the Common Area in the Shopping Center by Landlord to any public
or quasi-public body, agency, person or other entity, corporate or otherwise,
having the power of eminent domain, either under threat of condemnation or while
condemnation proceedings are pending, shall be deemed to be a taking under the
power of eminent domain for the purposes of this Article XVIII.


Section 18.03                       LANDLORD AND TENANT DAMAGES.
All damages awarded for such taking under the power of eminent domain or
proceeds from any sale under threat or in lieu of such a taking, whether for the
whole or part of the Premises or leasehold improvements thereto, shall belong to
and be the property of Landlord, irrespective of whether such damages shall be
awarded or proceeds obtained as compensation for diminution in value to the
leasehold improvements thereto, or to the fee of the Premises, and Tenant shall
have no claim against either Landlord or the condemning authority with respect
thereto; provided, however, that Landlord shall not be entitled to any award
specifically designated as compensation for, depreciation to, and cost of
removal of, Tenant's stock and trade fixtures, or (subject to the rights of any
mortgagee or beneficiary of any mortgage or deed of trust made by Landlord
covering the Premises or the Development) to any award specifically designated
as compensation for the unamortized cost of Tenant's leasehold improvements less
any Landlord contribution to Tenant's Work, such amortization to be calculated
on a straight-line basis over the Term of this Lease. Tenant hereby waives the
provisions of any statute or other law that may be in effect at the time of the
occurrence of any such taking under which a lease is automatically terminated or
pursuant to which a tenant is given the right to terminate a lease by reason of
such a taking.

 
26

--------------------------------------------------------------------------------

 

ARTICLE XIX


DEFAULT


Section 19.01                       RIGHTS UPON DEFAULT.
(a)        Notwithstanding any provision herein to the contrary and irrespective
of whether all or any rights conferred upon Landlord by this Article XIX are
expressly or by implication conferred upon Landlord elsewhere in this Lease, in
the event of (i) any failure of Tenant to pay any Minimum Annual Rental,
Percentage Rental or Additional Rent or any other charges or sums whatsoever due
hereunder (including without limitation, amounts due as reimbursement to
Landlord for costs incurred by Landlord in performing obligations of Tenant
hereunder upon Tenant's failure so to perform) for more than five (5) days after
written notice from Landlord to Tenant that such rental or any other charges or
sums whatsoever due hereunder were not received on the date required for payment
pursuant to this Lease, provided that such notice from Landlord shall be in lieu
of, and not in addition to, any notice of default required by applicable laws,
or (ii) any default or failure by Tenant to perform any other of the terms,
conditions, or covenants of this Lease to be observed or performed by Tenant for
more than twenty (20) days after written notice from Landlord to Tenant of such
default (unless such default cannot be cured within said twenty (20) days in
which event Tenant shall not be deemed to be in default hereunder if Tenant
shall have commenced to cure said default promptly within twenty (20) days and
shall thereafter proceed to prosecute such cure to completion with all
reasonable dispatch and diligence, provided that in no event shall such cure
period extend beyond one hundred twenty (120) days), provided that such notice
from Landlord shall be in lieu of, and not in addition to, any notice of default
required by applicable laws, or (iii) any failure by Tenant to move into the
Premises and to initially open for business on or before the Rental Commencement
Date, or (iv) any failure by Tenant to operate continuously in the manner and
during the hours established by Landlord pursuant to Section 7.02(a) hereof or
for the purpose specified in the Data Sheet (the Permitted Use), or (v) Tenant's
abandonment of the Premises, or permitting this Lease to be taken under any writ
of execution or similar writ or order, then Landlord, in addition to or in lieu
of other rights or remedies it may have under this Lease or by law, shall have
the following rights:  Landlord may at its sole discretion: (A) immediately
terminate this Lease and Tenant's right to possession of the Premises by giving
Tenant written notice that this Lease is terminated, in which event, upon such
termination, Landlord shall have the right to recover from Tenant the sum of (1)
the worth at the time of award of the unpaid rental which had been earned at the
time of termination; (2) the worth at the time of award of the amount by which
the unpaid rental which would have been earned after termination until the time
of award exceeds the amount of such rental loss that Tenant affirmatively proves
could have been reasonably avoided; (3) the worth at the time of award of the
amount by which the unpaid rental for the balance of the Term after the time of
award exceeds the amount of such rental loss that Tenant affirmatively proves
could be reasonably avoided; (4) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant's failure to perform
Tenant's obligations under this Lease or which in the ordinary course of things
would be likely to result therefrom; and (5) all such other amounts in addition
to or in lieu of the foregoing as may be permitted from time to time under
applicable law; or (B) have this Lease continue in effect for so long as
Landlord does not terminate this Lease and Tenant's right to possession of the
Premises, in which event Landlord shall have the right to enforce all of
Landlord's rights and remedies under this Lease including the right to recover
the Minimum Annual Rental, Percentage Rental, Additional Rent and other charges
payable by Tenant under this Lease as they become due under this Lease; or (C)
without terminating this Lease, Landlord may pay or discharge any breach or
violation hereof which amount so expended shall be added to the next monthly
incremental payment of Minimum Annual Rent, Percentage Rental and Additional
Rent due and treated in the same manner as Rental hereunder; or (D) without
terminating this Lease, make such alterations and repairs as may be necessary in
order to relet the Premises, and relet the Premises or any part thereof for such
term or terms (which may be for a term extending beyond the Term) at such rental
or rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable.


(b)        If Landlord proceeds under Section 19.01(a)(D) above, upon such
reletting all Rental and other sums received by Landlord from such reletting
shall be applied, first, to the payment of any indebtedness other than Rental
due hereunder from Tenant to Landlord; second, to the payment of any costs and
expenses of such reletting, including reasonable brokerage fees and attorney
fees and of costs of such alterations and repairs; third, to the payment of
Rental due and unpaid hereunder; and the residue, if any, shall be held by
Landlord and applied in payment of future Minimum Annual Rental and Additional
Rent payable by Tenant hereunder, as the same may become due and payable
hereunder.  If such Minimum Annual Rental, Additional Rent and other sums
received from such reletting during any month are less than that to be paid
during that month by Tenant hereunder, Tenant shall pay such deficiency to
Landlord; if such rentals and sums shall be more, Tenant shall have no right to
the excess.  Such deficiency shall be calculated and paid monthly.  No re-entry
or taking possession of the Premises by Landlord shall be construed as an
election on its part to terminate this Lease unless a written notice of such
intention is given to Tenant or unless the termination thereof is decreed by a
court of competent jurisdiction. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach and shall have the remedies provided herein.  Should
Landlord at any time terminate this Lease for any breach, in addition to any
other remedies it may have, it may recover from Tenant all damages it may incur
by reason of such breach, including the cost of recovering the Premises, all of
which amount shall be immediately due and payable from Tenant to
Landlord.  Landlord shall use its reasonable efforts to mitigate its damages
hereunder; however, the failure or refusal of Landlord to relet the Premises
shall not affect Tenant's liability.  The terms "entry" and "re-entry" are not
limited to their technical meanings.  If Tenant shall default hereunder prior to
the date fixed as the commencement of any renewal or extension of this Lease,
Landlord may cancel and terminate such renewal or extension agreement by written
notice.  In the event of re-entry by Landlord, Landlord may remove all persons
and property from the Premises and such property may be stored in a public
warehouse or elsewhere at the cost of, and for the account of Tenant, without
notice or resort to legal process and without Landlord being deemed guilty of
trespass, conversion or becoming liable for any loss or damage which may be
occasioned thereby.  In the event Tenant shall not remove its property from the
Premises within ten (10) days after Tenant has vacated the Premises, then such
property shall be deemed abandoned by Tenant and Landlord may dispose of the
same without Landlord having any liability to Tenant.  If Landlord removes such
property from the Premises and stores it at Tenant's risk and expense, and if
Tenant fails to pay the cost of such removal and storage after written demand
therefor and/or to pay any Rental then due, then after the property has been
stored for a period of thirty (30) days or more Landlord may sell such property
at public or private sale, in the manner and at such times and places as
Landlord deems commercially reasonable following reasonable notice to Tenant of
the time and place of such sale.  The proceeds of any such sale shall be applied
first to the payment of the expenses for removal and storage of the property,
the preparation for the conducting of such sale, and for attorneys’ fees and
other legal expenses incurred by Landlord in connection therewith, and the
balance shall be applied as provided in this Section 19.01(b).

 
27

--------------------------------------------------------------------------------

 

(c)        At any time that Tenant has either failed to pay Rental or other
charges within five (5) days after the same shall be due or shall have delivered
checks to Landlord for payments pursuant to this Lease which shall have on at
least three (3) occasions during the Term of this Lease (whether consecutive or
not or whether involving the same check or different checks) been returned by
Landlord's bank for any reason, Landlord shall not be obligated to accept any
payment from Tenant unless such payment is made by cashier's check or in bank
certified funds.


(d)        For purposes of subclauses (1) and (2) of Section 19.01(a), "worth at
the time of award" shall be computed by allowing interest at the maximum rate
permitted by law (see Section 27.13) and for purposes of subclause (3) of
Section 19.01(a), "worth at the time of award" shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank whose jurisdiction
includes the Development at the time of award, plus one percent (1%); the Rental
reserved in this Lease shall be deemed to be a monthly rental arrived at (i) by
adding to the monthly installment of Minimum Annual Rental payable under this
Lease an amount equal to the monthly average of all the Percentage Rental based
on Gross Sales received by or payable to Landlord hereunder during the period
that Tenant was conducting Tenant's business in the Premises in the manner and
to the extent required pursuant to this Lease, plus (ii) one twelfth (1/12th) of
the annual average of all Additional Rent payable by Tenant hereunder (such as,
by way of example, Tenant's Share of Taxes).


(e)        Anything to the contrary notwithstanding, Landlord shall not be
required to give notice under this Article XIX more than twice in any
consecutive twelve month period.


ARTICLE XX


BANKRUPTCY OR INSOLVENCY


Section 20.01                       TENANT'S INTEREST NOT TRANSFERABLE.
Except as may specifically be provided pursuant to the Federal Bankruptcy Code,
neither Tenant's interest in this Lease, nor any estate hereby created in Tenant
nor any interest herein, shall pass to any trustee or receiver or assignee for
the benefit of creditors or otherwise by operation of law.


Section 20.02                       TERMINATION.
In the event the interest or estate created in Tenant hereby shall be taken in
execution or by other process of law, or if Tenant's guarantor, if any, or its
executors, administrators, or assigns, if any, shall be adjudicated insolvent or
bankrupt pursuant to the provisions of any state act or the Federal Bankruptcy
Code or if Tenant is adjudicated insolvent by a court of competent jurisdiction
other than the United States Bankruptcy Court, or if a receiver or trustee of
the property of Tenant or Tenant's guarantor, if any, shall be appointed by
reason of the insolvency or inability of Tenant or Tenant's guarantor, if any,
to pay its debts as the same become due or if any assignment shall be made of
the property of Tenant or Tenant's guarantor, if any, for the benefit of
creditors, then Landlord shall have the right to elect by written notice to
Tenant to terminate this Lease and all rights of Tenant hereunder, and Tenant
shall vacate and surrender the Premises but shall remain liable as herein
provided.


Section 20.03                       TENANT'S OBLIGATION TO AVOID CREDITORS'
PROCEEDINGS. Tenant or Tenant's guarantor, if any, shall not cause or give cause
for the appointment of a trustee or receiver of the assets of Tenant or Tenant's
guarantor, if any, and shall not make any assignment for the benefit of
creditors, or become or be adjudicated insolvent.  The allowance of any petition
under insolvency law except under the Federal Bankruptcy Code or the appointment
of a trustee or receiver of Tenant or Tenant's guarantor, if any, or of the
assets of either of them, shall be conclusive evidence that Tenant caused, or
gave cause therefor, unless such allowance of the petition, or the appointment
of a trustee or receiver, is vacated within sixty (60) days after such allowance
or appointment.  Any act or occurrence described in this Section 20.03 shall be
deemed a material breach of Tenant's obligations hereunder, and providing
Landlord with the right to elect by written notice to Tenant to terminate this
Lease and all rights of Tenant hereunder, and Tenant shall vacate and surrender
the Premises but shall remain liable as herein provided.  Landlord does, in
addition, reserve any and all other remedies provided in this Lease or by law.


Section 20.04  ELECTION TO ASSUME LEASE.
(a)        This is a lease of real property in a shopping Center within the
meaning of Section 365(b)(3) of the United States Bankruptcy Code, 11 U.S.C.
Section 101 et seq. (the "Bankruptcy Code").


(b)        In the event that Tenant becomes a Debtor under Chapter 7, 11 or 13
of the Bankruptcy Code, and the Trustee or Tenant, as Debtor-In-Possession,
elects to assume this Lease for the purpose of assignment to a third party or
otherwise, such election and assignment, if any, may only be made if all of
Landlord’s conditions are met.  If the Trustee or Tenant, as
Debtor-In-Possession, fails to elect to assume or reject this Lease by the
sixtieth (60th) day after the entry of the Order for Relief in a case under
Chapter 7, 11 and 13 of the Bankruptcy Code, this Lease shall thereafter be
deemed rejected and terminated in accordance with Section 365(d)(4) of the
Bankruptcy Code. The Trustee or Tenant, as Debtor-In-Possession, shall thereupon
immediately surrender possession of the Premises to Landlord and Landlord shall
have no further obligation to Tenant or Trustee under the Lease. The acceptance
of rent by Landlord after the sixtieth (60th) day shall not be deemed a waiver
of Landlord’s rights herein and under Section 365(d)(4) of the Bankruptcy Code,
and Landlord’s right to be compensated for damages in such bankruptcy case shall
survive.

 
28

--------------------------------------------------------------------------------

 

Section 20.05                       SUBSEQUENT BANKRUPTCY.
In the event that this Lease is assumed by a Trustee appointed for Tenant or by
Tenant as Debtor-In-Possession and thereafter Tenant is liquidated or files a
subsequent Petition for reorganization or adjustment of debts under Chapter 11
or 13 of the Bankruptcy Code, then, and in either of such events, Landlord may,
at its option, terminate this Lease and all rights of Tenant hereunder, by
giving Tenant written notice of its election to so terminate, by no later than
thirty (30) days after the occurrence of either of such events.


Section 20.06                       ASSIGNMENT.
If the Trustee or Debtor-In-Possession has assumed this Lease pursuant to the
terms and conditions of Sections 20.02 or 20.03, for the purpose of transferring
Tenant's interest under this Lease or the estate created thereby, to any other
person, such interest or estate may be so transferred only if Landlord shall
acknowledge in writing that the intended transferee has provided "adequate
assurance of future performance" of all of the terms, covenants and conditions
of this Lease to be performed by Tenant.


Section 20.07                       OCCUPANCY CHARGES.
When, pursuant to the Bankruptcy Code, the Trustee or Tenant, as
Debtor-In-Possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Premises or any portion thereof, such charge shall
not be less than the Minimum Annual Rental as defined in this Lease and other
monetary obligations of Tenant for the payment of Additional Rent.


Section 20.08                       CONSENT.
Neither Tenant’s interest in this Lease, nor any lesser interest of Tenant
herein, nor any estate of Tenant hereby created, shall pass to any trustee,
receiver, transferee for the benefit of creditors, or any other person or
entity, or otherwise by operation of law under the laws of any state having
jurisdiction of the person or property of Tenant unless Landlord shall consent
to such transfer in writing.  No acceptance by Landlord of Rental or any other
payments from any such trustee, receiver, transferee, person or other entity
shall be deemed to have waived the need to obtain Landlord’s consent for any
transfer of Tenant’s interest under this Lease.


Section 20.09                       ATTORNEY FEES.
If, in the context of Tenant’s bankruptcy case, Landlord is compelled at any
time to incur any expense, including attorneys’ fees, in enforcing or attempting
to enforce the terms of this Lease or to enforce or attempt to enforce any
actions required under the Bankruptcy Code to be taken by the Trustee or by
Tenant, as Debtor-In-Possession, then the sum so paid by Landlord  shall be
awarded to Landlord by the Bankruptcy Court and shall be immediately due and
payable by the Trustee or by Tenant’s bankruptcy estate to Landlord in
accordance with the terms of the order of the Bankruptcy Court.


Section 20.10                       OTHER LAWS.
The provisions of this Article XX concerning the rights of Landlord, and the
obligations of Trustee, Tenant, Debtor, Receiver, Debtor-In-Possession and
assignee are in addition to such rights and obligations provided by law,
including those applicable provisions of the Bankruptcy Code.  Nothing contained
in this Article XX shall limit or reduce in any manner whatsoever such rights
and obligations which are otherwise provided by law.


ARTICLE XXI


ACCESS BY LANDLORD


Section 21.01                       RIGHT OF ENTRY.
Landlord and Landlord's agents shall have the right to enter the Premises for
any reasonable purpose upon reasonable advance notice to Tenant.  Landlord shall
have the further right to enter the Premises to make such repairs, alterations,
improvements or additions as Landlord may deem necessary or desirable, and
Landlord shall be allowed to take all material into and upon the Premises that
may be required therefor without the same constituting an eviction of Tenant in
whole or in part, and Minimum Annual Rental, Percentage Rental, Additional Rent
and other charges reserved hereunder shall not abate while said repairs,
alterations, improvements or additions are being made, by reason of loss or
interruption of business of Tenant, or otherwise.  In exercising such right of
entry, Landlord shall use every reasonable effort not to disrupt Tenant's
business in the Premises.  Landlord or Landlord's agents shall have the further
right to enter the Premises at any time without notice in the event of
emergency.  During the six (6) months prior to the expiration of the Term of
this Lease, Landlord may exhibit the Premises to prospective tenants and their
representatives, including brokers, for purposes including but not limited to
the inspection and measurement of the Premises.


ARTICLE XXII


TENANT'S PROPERTY

 
29

--------------------------------------------------------------------------------

 

Section 22.01                       TAXES ON TENANT'S PROPERTY.
Tenant shall be responsible for, and agrees to pay prior to delinquency, any and
all Taxes or other taxes, assessments, levies, fees and other governmental
charges and impositions of every kind or nature, regular or special, direct or
indirect, presently foreseen or unforeseen or known or unknown, levied or
assessed by municipal, county, state, federal or other governmental taxing or
assessing authority, upon, against or with respect to (i) Tenant's leasehold
interest in the Premises, (ii) all furniture, fixtures, equipment, inventory and
any other personal property of any kind owned by, or placed, installed or
located in, within, upon or about the Premises by Tenant, any concessionaire or
any previous tenant or occupant, and (iii) all alterations, additions, or
improvements of whatsoever kind or nature, if any, made to the Premises, by
Tenant, any concessionaire or any previous tenant or occupant, irrespective of
whether any such tax is assessed, real or personal, and irrespective of whether
any such tax is assessed to or against Landlord or Tenant (collectively,
"Tenant's Taxes").  Tenant shall provide Landlord with evidence of Tenant's
timely payment of such Tenant's Taxes upon Landlord's request.  If at any time
any of such Tenant's Taxes are not levied and assessed separately and directly
to Tenant (for example, if the same are levied or assessed to Landlord, or upon
or against the building containing the Premises and/or the land underlying said
building), Tenant shall pay to Landlord Tenant's share thereof as determined and
billed by Landlord.


Section 22.02                       LOSS AND DAMAGE.
Landlord shall not be responsible or liable to Tenant for any loss or damage
that may be occasioned by or through the acts or omissions of persons occupying
premises or any part of the premises adjacent to or connected with the Premises
or any part of the building of which the Premises are a part, or any other area
in the  Development, or for any loss or damage resulting to Tenant or its
property from bursting, stoppage or leaking of water, gas, sewer or steam pipes,
or (without limiting the foregoing) for any damage or loss of property within
the Premises from any cause whatsoever.


Section 22.03                       NOTICE BY TENANT.
Tenant shall give immediate notice to Landlord in case of any damage to or
destruction of all or any part of, or of accidents occurring within the
Premises, or of defects therein or of any damage to or destruction of any
inventory, fixtures or equipment within the Premises.


ARTICLE XXIII


HOLDING OVER


Section 23.01                       HOLDING OVER.
If possession of the Premises is not surrendered to Landlord on the Expiration
Date, then Tenant shall pay to Landlord on account of use and occupancy of the
Premises, for each month (or any portion thereof) during which Tenant (or a
Person claiming by, through or under Tenant) holds over in the Premises after
the Expiration Date, an amount equal to the greater of two (2) times (i) the
aggregate Rental that was payable under this Lease during the last month of the
Term, and (ii) the then fair market rental value of the Premises plus the
monthly Additional Rent that was payable by Tenant during the last month of the
Term.  Landlord's right to collect such amount from Tenant for use and occupancy
shall be in addition to any other rights or remedies that Landlord may have
hereunder or at law or in equity.  Nothing contained in this Section 23.01 shall
permit Tenant to retain possession of the Premises after the Expiration Date or
limit in any manner Landlord's right to regain possession of the Premises,
through summary proceedings or otherwise.  Landlord's acceptance of any payments
from Tenant after the Expiration Date shall be deemed to be on account of the
amount to be paid by Tenant in accordance with the provisions of this Section
23.01.  Tenant expressly waives, for itself and for any person claiming through
or under Tenant, any rights that Tenant or any such person may have under the
provisions of legal requirements, in connection with any holdover summary
proceedings that Landlord may institute to enforce the foregoing provisions of
this Article.  Tenant shall indemnify, defend and hold harmless Landlord from
and against any and all loss, claims, demands, liabilities, damages (including,
without limitation, consequential damages), costs and/or expenses (including,
without limitation, attorneys' fees and expenses) resulting from any failure by
Tenant to surrender the Premises in the manner and condition required by this
Lease upon the expiration of the Term or earlier termination of this Lease,
including, without limitation, any claims made by any proposed new tenant
founded upon such failure.


Section 23.02                       SUCCESSORS.
All rights and liabilities herein given to, or imposed upon, the parties to this
Lease shall inure to and be imposed upon the respective heirs, executors,
administrators, successors and assigns of the said parties; and if there shall
be more than one Tenant, they shall all be bound jointly and severally by the
terms, covenants and agreements herein.  No rights, however, shall inure to the
benefit of any assignee of Tenant unless the assignment to such assignee has
been approved in advance by Landlord in writing or permitted by Article XIV.


ARTICLE XXIV

 
30

--------------------------------------------------------------------------------

 

RULES AND REGULATIONS


Section 24.01                       RULES AND REGULATIONS.
Tenant agrees to comply with and observe all rules and regulations established
by Landlord from time to time, provided the same shall apply uniformly to all
tenants of the Shopping Center.  Tenant's failure to keep and observe said rules
and regulations shall constitute a breach of the terms of this Lease in the same
manner as if the rules and regulations were contained herein as covenants.  In
the case of any conflict between said rules and regulations and this Lease, this
Lease shall be controlling.


ARTICLE XXV


QUIET ENJOYMENT


Section 25.01                       LANDLORD’S COVENANT.
Upon payment by Tenant of Rental herein provided and other charges payable by
Tenant under this Lease, and upon the observance and performance of all the
covenants, terms and conditions on Tenant's part to be observed and performed,
Tenant shall peaceably and quietly hold and enjoy the Premises for the Term
hereby demised without hindrance or interruption by Landlord or any other person
or persons lawfully or equitably claiming by, through or under Landlord, subject
nevertheless to the terms and conditions of this Lease, any mortgage and/or deed
of trust to which this Lease is subordinated and any reciprocal easement
agreement made between Landlord and tenants or others occupying the Department
Stores.


ARTICLE XXVI


SECURITY DEPOSIT


Section 26.01                       DEPOSIT.
At or before Tenant's execution of this Lease, Tenant shall deposit with
Landlord the sum set forth in the Data Sheet as a security deposit and payment
and performance guaranty.  Landlord shall retain said sum throughout the Term of
this Lease as security for the faithful performance by Tenant of all of the
terms, covenants and conditions of this Lease. (Such sum is occasionally
referred to herein as the "deposit".)  If Tenant defaults with respect to any
provision of this Lease, including but not limited to the provisions relating to
the payment of Rental, Landlord may use, apply or retain all or any part of the
deposit for the payment of any Rental or any other sum in default, or for the
payment of any loss or damage which Landlord may suffer by reason of Tenant's
default, or to compensate Landlord for any other amount which Landlord may spend
or become obligated to spend by reason of Tenant's default.  In no event, except
as specifically hereinafter provided, shall Landlord be obliged to apply the
same to Rental or other charges in arrears or to damages for Tenant's failure to
perform said covenants, conditions and agreements; however, Landlord may so
apply the deposit, at its option.  Landlord's right to bring a special
proceeding to recover or otherwise to obtain possession of the Premises before
or after Landlord's declaration of the termination of this Lease for non-payment
of Rental or for any other reason shall not in any event be affected by reason
of the fact that Landlord holds the deposit.


In the event that Landlord regains possession of the Premises, whether by
special proceeding, reentry or otherwise, because of Tenant's default or failure
to carry out the covenants, conditions and agreements of this Lease, Landlord
may apply such deposit to all damages suffered through the date of said
repossession and may retain the deposit to apply to such damages as may be
suffered or shall accrue thereafter by reason of Tenant's default or breach.  In
the event any bankruptcy, insolvency, reorganization or other creditor-debtor
proceedings shall be instituted by or against Tenant, or its successors or
assigns, or any guarantor of Tenant hereunder, such deposit shall be deemed to
be applied first to the payment of any Rental and/or other charges due Landlord
for all periods prior to the institution of such proceedings, and the balance,
if any, of such deposit may be retained by Landlord in partial liquidation of
Landlord's damages.


The deposit shall not constitute a trust fund.  Landlord shall not be obligated
to keep such deposit as a separate fund but may commingle the deposit with its
own funds.  Tenant shall not be entitled to interest on the deposit.  In the
event Landlord applies the deposit in whole or in part, Tenant shall, within
five (5) days after written demand by Landlord, deposit sufficient funds to
maintain the deposit in the initial amount.  Failure of Tenant to deposit such
additional funds shall entitle Landlord to avail itself of the remedies provided
in this Lease for non-payment of Rental by Tenant.  If Tenant fully and
faithfully performs every provision of this Lease to be performed by it, the
security deposit or any balance thereof, less any sums then due Landlord from
Tenant under this Lease, shall be returned to Tenant (or, at Landlord's option
to the last assignee of Tenant's interest thereunder) within thirty (30) days
following the later of the expiration of the Term of this Lease or Tenant's
vacating the Premises.


ARTICLE XXVII


MISCELLANEOUS

 
31

--------------------------------------------------------------------------------

 

Section 27.01                       WAIVER; ELECTION OF REMEDIES.
One or more waivers of any covenant or condition by Landlord shall not be
construed as a waiver of a subsequent breach of the same covenant or condition,
and the consent or approval by Landlord to or of any act by Tenant requiring
Landlord's consent or approval shall not be deemed to render unnecessary
Landlord's consent or approval to or of any subsequent similar act by
Tenant.  No breach by Tenant of a covenant or condition of this Lease shall be
deemed to have been waived by Landlord unless such waiver is in writing signed
by Landlord.  The rights and remedies of Landlord under this Lease or under any
specific Section, subsection or clause hereof shall be cumulative and in
addition to any and all other rights and remedies which Landlord has or may have
elsewhere under this Lease or at law or equity, whether or not such Section,
subsection or clause expressly so states.


Section 27.02                       ENTIRE AGREEMENT.
The Data Sheet and all exhibits and/or addendum(s), and/or rider(s), if any,
attached to this Lease are hereby made a part of this Lease, with full force and
effect as if set forth herein.  This Lease supersedes all prior agreements
between the parties and sets forth all the covenants, promises, agreements and
conditions, and understandings between Landlord and Tenant concerning the
Premises and there are no actual or implied covenants, promises, agreements,
conditions or understandings, either oral or written, between them other than as
are set forth herein and none thereof shall be used to interpret, construe,
supplement or contradict this Lease. Landlord has made no representations or
warranties regarding the profitability of the Premises, the Shopping Center or
the Development, and Tenant has not entered into this Lease in reliance on any
such representations, warranties or financial projections prepared or furnished
to Tenant by Landlord.  Although the printed provisions of this Lease were drawn
by Landlord, the parties hereto agree that this circumstance alone shall not
create any presumption, canon of construction or implication favoring the
position of either Landlord or Tenant.  The parties agree that any deletion of
language from this Lease prior to its mutual execution by Landlord and Tenant
shall not be construed to have any particular meaning or to raise any
presumption, canon of construction or implication, including, without
limitation, any implication that the parties intended thereby to state the
converse, obverse or opposite of the deleted language.  No alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced to writing and signed by each party.  Tenant shall pay all
of Landlord's costs, expenses and reasonable fees of its attorney(s) in
connection with any assignment of this Lease, subletting of the Premises or
amendment, change or addition to this Lease made at the request of or to
accommodate Tenant.


Section 27.03                       INTERPRETATION; USE OF PRONOUNS; AUTHORITY.
Nothing contained herein shall be deemed or construed by the parties hereto, nor
by any third party, as creating the relationship of principal and agent or of
partnership or of joint ventures between the parties hereto, it being understood
and agreed that neither the method of computation of Rental, nor any other
provision contained herein, nor any acts of the parties herein, shall be deemed
to create any relationship between the parties hereto other than the
relationship of landlord and tenant.  Whenever herein the singular number is
used the same shall include the plural, and the masculine gender shall include
the feminine and neuter genders.  If this Lease is signed on behalf of a
corporation, partnership or other entity, such entity is authorized to enter
into and the signer is duly authorized to execute this Lease on behalf of such
corporation, partnership or entity.


Section 27.04                       DELAYS; FORCE MAJEURE.
In the event either party hereto shall be delayed in the performance of its
initial construction, or maintenance and/or repair obligations, by reasons of
strikes; lockouts; labor disputes; Acts of God; inability to procure labor,
materials, or reasonable substitutes therefor; or shall at any time be so
delayed by reason of the diminution of power or power failure(s); restrictive
governmental laws or controls; judicial orders; enemy or hostile governmental
action; civil commotion; fire or other casualty, or reasons of a similar nature
not the fault of the party delayed in performing work or doing acts required
under the terms of this Lease, then performance of such act shall be excused for
the period of the delay and the period for the performance of any such act shall
be extended for a period equivalent to the period of such delay; provided,
however, that the time for performance shall in no event be extended due to
financial or economic problems of either party, their architects, contractors,
agents or employees, or delay caused by the inability of architects,
contractors, suppliers or other employees and agents to meet deadlines, delivery
or contract dates (unless such inability is caused by Acts of God, war, civil
disobedience or strike).  Notwithstanding anything to the contrary, the
occurrence of any of the events of force majeure herein described shall not
excuse Tenant's obligations to pay Minimum Annual Rental, Percentage Rental and
Additional Rent (unless the provisions of Article XVII or Article XVIII apply)
or excuse such obligations as this Lease may otherwise impose on the party to
obey, remedy or avoid such event; moreover should the work performed by Tenant
or Tenant's contractor result in a strike, lockout and/or labor dispute, such
strike, lockout and/or labor dispute shall not excuse Tenant's
performance.  Further, Landlord's reduction of heat, light, air conditioning, or
any other services whatsoever to the Shopping Center and/or the Development
because of any similar or dissimilar event constituting a cause for excusable
delay hereunder shall not relieve Tenant from its obligations pursuant to
Article VII of this Lease.  It shall be a condition of Tenant's right to claim
an extension of time as a result hereof that Tenant notify Landlord in writing
within ten (10) calendar days after the first occurrence of any such event, and
the cause, specifying the nature thereof and the period of time contemplated or
necessary for performance.

 
32

--------------------------------------------------------------------------------

 

Section 27.05                       NOTICES.
Notwithstanding the fact that certain descriptions elsewhere in this Lease of
notices required to be given by one party to the other may omit to state that
such notices shall be in writing, any notice, demand, request or other
instrument which may be or is required to be given under this Lease shall be in
writing and sent by (i) United States certified mail, return receipt requested,
postage prepaid, (ii) telegram, mailgram, or other electronic medium using a
third party carrier, (iii) United States express mail, (iv) air courier (such as
Federal Express), (v) personal delivery or (vi) any other method creating a
receipt, waybill or other indication of delivery, and shall be addressed (a) if
to the Landlord, at the address set forth on the Data Sheet, or such other
address or addresses as Landlord may designate by written notice, together with
copies thereof to such other parties designated by Landlord and, (b) if to
Tenant, at the Premises or the address set forth on the Data Sheet, or such
other address or addresses as Tenant shall designate by written notice provided
that Tenant’s address for notices shall be a street address and not a post
office box. Landlord may, at its sole discretion, provide such notice to Tenant
solely to the Premises and such delivery of notice shall be conclusively
presumed to be notice to the Tenant for all purposes under this Lease or
applicable law.


Section 27.06                       CAPTIONS AND SECTION NUMBERS.
The captions, section numbers, article numbers and index appearing in this Lease
are inserted only as a matter of convenience and in no way define, limit,
construe or describe the scope or intent of such sections or articles of this
Lease nor in any way affect this Lease.


Section 27.07                       BROKER'S COMMISSION.
Tenant represents and warrants to Landlord that there are and shall be no claims
for brokerage commissions or finder's fees in connection with this Lease, and
each party agrees to indemnify the other and hold it harmless from all
liabilities arising from any claim for brokerage commissions and finder's fees
in connection with this Lease.  Such agreement shall survive the termination of
this Lease.


Section 27.08                       RECORDING.
Tenant shall not record this Lease or any short form or memorandum of this
Lease.  Tenant, upon the request of Landlord's ground lessor(s), mortgagee(s) or
beneficiary(ies) under deed(s) of trust, shall execute and acknowledge a short
form or memorandum of this Lease for recording purposes.


Section 27.09                       FURNISHING OF FINANCIAL STATEMENTS.
Tenant has provided Landlord at or prior to the date of this Lease with
statements reflecting its financial condition as of a date within the last
twelve (12) months as an inducement to Landlord to enter into this Lease, and
Tenant hereby represents and warrants that its financial condition has not
materially changed since the date of those statements.  Upon Landlord's written
request in connection with a proposed sale, transfer or financing transaction
with respect to all or any portion of the Development, Tenant shall promptly
furnish Landlord, from time to time, but not more frequently than once in any
lease year, with financial statements reflecting Tenant's then current financial
condition and written evidence of ownership of controlling stock interest if
Tenant is a corporation or controlling partnership interest if Tenant is a
partnership.  Landlord shall treat such financial statements and information
provided to it pursuant to Articles III and IV of this Lease confidentially, and
shall not disclose them except to Landlord's lenders or otherwise as reasonably
necessary for the operation of the Development or administration of Landlord's
business or unless disclosure is required by any judicial or administrative
order or ruling.


 
Section 27.10
WAIVER OF COUNTERCLAIM OR DEFENSES IN ACTION FOR POSSESSION.

Landlord and Tenant agree that in any action brought by Landlord to obtain
possession of the Premises, the parties desire an expeditious resolution of such
litigation.  Accordingly, Tenant shall not file and hereby waives the right to
file any non-compulsory counterclaim in such action.  Tenant also shall not file
and hereby waives the right to file any defense to such action for possession
other than the defense that the default alleged by Landlord did not occur.


Section 27.11                       TRANSFER OF LANDLORD'S INTEREST.
In the event of any transfer or transfers of Landlord's interest in the Premises
including a so-called sale-leaseback, the transferor shall be automatically
relieved of any and all obligations on the part of Landlord accruing from and
after the date of such transfer, provided that (a) the interest of the
transferor, as Landlord, in any funds then in the hands of Landlord in which
Tenant has an interest shall be turned over, subject to such obligations, to the
then transferee; and (b) notice of such sale, transfer or lease shall be given
to Tenant as required by law. Upon the transfer of any such lease in a
sale-leaseback transaction prior to termination of this Lease, the former lessee
thereunder shall become and remain liable as Landlord hereunder until a further
transfer.  No holder of a mortgage to which this Lease is or may be subordinate,
and no lessor under a so-called sale-leaseback, shall be responsible in
connection with the security deposited hereunder, unless such mortgagee or
holder of such deed of trust or lessor shall have actually received the security
deposited hereunder.

 
33

--------------------------------------------------------------------------------

 

Section 27.12                       FLOOR AREA.
(a)         "Floor Area" as used in this Lease means with respect to any
leasable area in the Shopping Center and/or the Development, the aggregate
number of square feet of floor space of all floor levels therein, including any
mezzanine space, measured from (i) the outside faces of all perimeter walls
thereof other than any demising wall separating such premises from other
leasable premises, (ii) the center lines of any such demising wall, (iii) the
outside face of any interior wall, and (iv) the building and/or leaseline
adjacent to any entrance to such premises.


(b)         For the purposes of this Lease, in determining the gross leasable
Floor Area or the gross leased and occupied Floor Area of the Shopping Center
and/or the Development, there shall be excluded therefrom any premises leased
for the operation of a U.S. Government Post Office facility or other
governmental facility, a child care center, community room, library, project
offices and related rooms, movable retail merchandising units and temporary uses
or units located in the Common Areas.  No deduction or exclusion from Floor Area
shall be made by reason of columns, ducts, stairs, elevators, escalators, shafts
or other interior construction or equipment.  At the Commencement Date, the
gross leased and occupied Floor Area in effect for the whole of any lease year
shall be the average gross leased and occupied Floor Area in effect during such
lease year.  Landlord reserves the right during the Term to change the method of
computation to determine Floor Area on a monthly or quarterly “average” basis.”


Section 27.13                       INTEREST ON PAST DUE OBLIGATIONS.
Any amount due from Tenant to Landlord hereunder which is not paid when due
(including, without limitation, amounts due as reimbursement to Landlord for
costs incurred by Landlord in performing obligations of Tenant hereunder upon
Tenant's failure to so perform) shall bear interest at the lesser of (a) the
"Prime Rate" as published in Wall Street Journal plus three percent (3%); or (b)
the highest rate then allowed under the usury laws of the state where the
Development is located from the date due until paid, unless otherwise
specifically provided herein, but the payment of such interest shall not excuse
or cure any default by Tenant under this Lease.


Section 27.14                       LIABILITY OF LANDLORD.
If Landlord shall fail to perform any covenant, term or condition of this Lease
upon Landlord's part to be performed, and if as a consequence of such default
Tenant shall recover a money judgment against Landlord, such judgment shall be
satisfied only out of the proceeds of sale received upon execution of such
judgment and levied thereon against the right, title and interest of Landlord in
the Development and out of rents or other income  from  such property receivable
by Landlord, or out of the consideration received by Landlord from the sale or
other disposition of all or any part of Landlord's right, title and interest in
the Development subject, nevertheless to the rights of Landlord's mortgagee, and
neither Landlord nor any of the partners comprising the partnership which may be
the Landlord herein shall be liable for any deficiency.


Section 27.15                       ACCORD AND SATISFACTION.
Payment by Tenant or receipt by Landlord of a lesser amount than the Rental  or
other charges herein stipulated shall be deemed to be on account of the earliest
Rental or other charges due from Tenant to Landlord.  No endorsements or
statement on any check or any letter accompanying any check or payment as Rental
or other charges shall be deemed an accord and satisfaction, and Landlord shall
accept such check or payment without prejudice to Landlord's right to recover
the balance of any and all Rental or other charges due from Tenant to Landlord
or to pursue any other remedy provided in this Lease or by law.


Section 27.16                       EXECUTION OF LEASE; NO OPTION.
The submission of this Lease to Tenant shall be for examination purposes only,
and does not and shall not constitute a reservation of an option for Tenant to
lease, or otherwise create any interest by Tenant in the Premises or any other
premises in the Development.  Execution of this Lease by Tenant and the return
of same to Landlord shall not be binding upon Landlord, notwithstanding any time
interval, until Landlord has executed and delivered this Lease to Tenant.


Section 27.17                       GOVERNING LAW.
This Lease shall be governed by and construed in accordance with laws of the
state where the Premises is situated.  If any provision of this Lease or the
application thereof to any person or circumstances shall, to any extent be
invalid or unenforceable, such provision shall be adjusted rather than voided,
if possible, in order to achieve the intent of the parties, to the extent
possible; in any event, all other provisions of this Lease shall be deemed valid
and enforceable to the full extent.


Section 27.18                       SPECIFIC PERFORMANCE OF LANDLORD'S RIGHTS.
Landlord shall have the right to obtain specific performance of any and all
covenants or obligations of Tenant under this Lease, and nothing contained in
this Lease shall be construed as or shall have the effect of abridging such
right.


Section 27.19                       SURVIVAL OF TENANT'S OBLIGATIONS.
All obligations of Tenant under this Lease which cannot be ascertained to have
been fully performed prior to the expiration or earlier termination of this
Lease shall survive the expiration or earlier termination of this Lease.

 
34

--------------------------------------------------------------------------------

 

Section 27.20                       CERTAIN RULES OF CONSTRUCTION.
Time is of the essence in Tenant's performance of this Lease.  Notwithstanding
the fact that certain references elsewhere in this Lease to acts required to be
performed by Tenant hereunder, or to breaches or defaults of this Lease by
Tenant, omit to state that such acts shall be performed at Tenant's sole cost
and expense, or omit to state that such breaches or defaults by Tenant are
material, unless the context clearly implies to the contrary, each and every act
to be performed or obligation to be fulfilled by Tenant pursuant to this Lease
shall be performed or fulfilled at Tenant's sole cost and expense, and all
breaches or defaults by Tenant hereunder shall be deemed material.  Tenant shall
be fully responsible and liable for the observance and compliance by
concessionaires of and with all the terms and conditions of this Lease, which
terms and conditions shall be applicable to concessionaires as fully as if they
were the Tenant hereunder; and failure by a concessionaire fully to observe and
comply with the terms and conditions of this Lease shall constitute a default
hereunder by Tenant.  Nothing contained in the preceding sentence shall
constitute a consent by Landlord to any concession, subletting or other
arrangement proscribed by Article XIV.


Section 27.21                       CONFIDENTIALITY.
Any and all information contained in this Lease or provided to or by Tenant
and/or Landlord by reason of the covenants and conditions of this Lease,
economic or otherwise, shall remain confidential between Landlord and Tenant and
shall not be divulged to third parties; provided, however Landlord shall be
permitted to divulge the contents of statements and reports derived and received
in connection with the provisions of Article III and Article IV in connection
with any contemplated sales, transfers, assignments, encumbrances or financing
arrangements of Landlord's interest in the Shopping Center and/or the
Development or in connection with any administrative or judicial proceedings in
which Landlord is involved where Landlord may be required to divulge such
information.


Section 27.22                       ATTORNEY FEES.
If at any time after the date that this Lease has been executed by Landlord and
Tenant, either Landlord or Tenant institutes any action or proceeding against
the other relating to the provisions of this Lease or any default hereunder, the
non-prevailing party in such action or proceeding shall reimburse the prevailing
party for the reasonable expenses of attorneys’ fees and all costs and
disbursements incurred therein by the prevailing party, including, without
limitation, any such fees, costs or disbursements incurred on any appeal from
such action or proceeding.  Subject to the provisions of local law, the
prevailing party shall recover all such fees, costs or disbursements as costs
taxable by the court or arbiter in the action or proceeding itself without the
necessity for a cross-action by the prevailing party.


Notwithstanding anything to the contrary contained herein, if Landlord is
compelled to engage the services of attorneys (either outside counsel or
in-house counsel) to enforce the provisions of this Lease, to the extent that
Landlord incurs any cost or expense (including such reasonable attorney fees for
outside counsel or payroll and overhead expenses for in-house counsel, as the
case may be) in connection with such enforcement, including instituting,
prosecuting or defending its rights in any action, proceeding or dispute by
reason of any default by Tenant, or as otherwise set forth in this Section 27.22
or elsewhere in this Lease, the sum or sums so paid or billed to Landlord,
together with all interest, costs and disbursements, shall be deemed Additional
Rent and shall be due from Tenant immediately upon receipt of an invoice
therefor following the occurrence of such expenses.


Section 27.23                       INDEX.
As used in this Lease, the term "Index" shall mean the Consumer Price Index For
All Urban Consumers (1982-84=100), U.S. City Average, All Items, published by
the Bureau of Labor Statistics of the U.S. Department of Labor.  In the event
such Index is not published by the Bureau of Labor Statistics or another
governmental agency at any time during the Term of this Lease, the most closely
comparable statistics on the purchasing power of the consumer dollar as
published by a responsible financial authority and as selected by Landlord shall
be used for making any computation under this Lease otherwise to be made on the
basis of the Index.  If during the Term the Consumer Price Index is changed or
discontinued, Landlord shall choose a comparable index, formula or other means
of measurement of the relative purchasing power of the dollar and such
substitute index, formula or other means shall be utilized in place of the
Consumer Price Index as if it had been originally designated in this Lease.


Section 27.24                       WAIVER OF TRIAL BY JURY.
Landlord and Tenant desire and intend that any disputes arising between them
with respect to or in connection with this Lease be subject to expeditious
resolution in a court trial without a jury.  Therefore, Landlord and Tenant each
hereby waive the right to trial by jury of any cause of action, claim,
counterclaim or cross-complaint in any action, proceeding or other hearing
brought by either Landlord against Tenant or Tenant against Landlord or any
matter whatsoever arising out of, or in any way connected with, this Lease, the
relationship of Landlord and Tenant, Tenant's use or occupancy of the Premises
or any claim of injury or damage, or the enforcement of any remedy under any
law, statute, or regulation, emergency or otherwise, now or hereafter in effect.

 
35

--------------------------------------------------------------------------------

 

Section 27.25                       MORTGAGEE CHANGES.
Tenant shall not unreasonably withhold its consent to changes or amendments to
this Lease requested by any current or future ground lessor or holder of a
mortgage or deed of trust or such similar financing instrument covering
Landlord's fee or leasehold interest in the Premises, as the case may be, so
long as such changes do not materially alter the economic terms of this Lease or
otherwise materially diminish the rights or materially increase the obligations
of Tenant.


Section 27.26                       REAL ESTATE INVESTMENT TRUST.
Landlord and Tenant agree that Minimum Annual Rental, Percentage Rental and all
Additional Rent paid to Landlord under this Lease (collectively referred to in
this Section as "Rent") shall qualify as "rents from real property" within the
meaning of Section 856(d) and Section 512(b)(3)of the Internal Revenue Code of
1986, as amended (the "Code") and the U.S. Department of Treasury Regulations
promulgated thereunder (the "Regulations"). In the event that Landlord, in its
sole discretion, determines that there is any risk that all or part of any Rent
shall not qualify as “rents from real property" for the purposes of Section
856(d) or Section 512(b)(3) of the Code and the Regulations promulgated
thereunder, other than by reason of the application of Section 856(d)(2)(B) or
856(d)(5) of the Code or the Regulations relating thereto, then such Rent shall
be adjusted so that, in Landlord’s sole discretion, it will so qualify; as
“rents from real property”, provided, however, that any adjustments required
pursuant to this Section shall be made so as to produce the equivalent (in
economic terms) Rent as payable prior to such adjustment.


Section 27.27                       EQUAL EMPLOYMENT OPPORTUNITY. It has been
determined that Landlord qualifies as a federal contractor.  If applicable,
during the performance of this Lease, the parties hereto hereby incorporate by
reference the provisions set forth in 41 C.F.R. § 60-1.4, § 60-250.5 and §
60-741.5 and those set forth in 29 C.F.R. Part 471, Appendix A to Subpart A,
which provisions apply to all nonexempt contractors and vendors.


Section 27.28                                STORAGE AREA.
(a) As part of this Lease, Landlord also leases to Tenant that storage area
(“Storage Area”) identified on Exhibit A3 for the storage of Tenant’s supplies
used in the operation of Tenant’s business in the Premises. Tenant shall, at
Tenant’s sole cost and expense, perform any work necessary to prepare the
Storage Area for Tenant’s use and such work shall be performed in accordance
with this Lease, Tenant’s Final Plans and Specifications as approved by
Landlord, and any criteria provided by Landlord for such work.


(b) As consideration for Tenant’s use of the Storage Area, Tenant shall pay
Landlord the sum of Forty and No/100 Dollars ($40.00) per square foot of Floor
Area of the Storage Area per annum (“Storage Area Rent”).   Commencing January
1, 2014 and each January 1st thereafter, the Storage Area Rent shall increase by
three percent (3%) on a cumulative basis..


(c) The Storage Area shall be considered a part of the Premises and shall be
subject to all of the terms and conditions of this Lease, including Tenant’s
insurance requirements as set forth in Section 11.01; provided, however, the
Storage Area shall not be considered part of Premises for the purpose of
calculating Rental under the Lease other than the Storage Area Rent. The term of
Tenant’s occupancy of the Storage Area shall at all times coincide with the Term
of this Lease.


(d) Landlord shall have the right to relocate the Storage area to another
comparably sized storage space in the Shopping Center upon thirty (30) days
written notice to Tenant (“Relocated Storage Area”).  Landlord shall pay the
costs of renovating the Relocated Storage Area so that the same are reasonably
comparable to the original Storage Area (including leasehold improvements) and
of moving and reinstalling Tenant’s trade fixtures.


//Remainder of Page Intentionally Left Blank – Signature Page Follows//

 
36

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant, personally or by their duly authorized
agents, have executed this Lease as of the day and year first above written.


GNH TOPANGA, INC., a California corporation


By: /S/ Joey
Parsi                                                                          


Print Name: Joey
Parsi                                                              


Its CEO


­
By:                                                               


Print Name:                                                               


Its:                                                               
 
       TENANT




WESTFIELD TOPANGA OWNER LLC,
a Delaware limited liability company


By:
/S/ Topanga 1 LP,

a Delaware limited partnership, its managing member
 
 

By:
/S/ Westfield Topanga GP LLC,

a Delaware limited liability company, its general partner
 
 

By:
/S/ Topanga Holding 2 LLC,

a Delaware limited liability company, its sole member


By:
/S/ Westfield America Limited Partnership, a Delaware limited partnership, its
sole member

 
By:
/S/ Westfield U.S. Holdings, LLC, a Delaware limited liability company, its
general partner

 
By:   /S/ Laurie Yoo               
    Laurie Yoo, Assistant Secretary        






       LANDLORD






 
 
37

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
